 



EXHIBIT 10.53
 
US$106,000,000
CREDIT AGREEMENT
Dated as of October 24, 2005
among
TFM, S.A. DE C.V.,
as Borrower,
ARRENDADORA TFM, S.A. DE C.V.,
as Guarantor,
CERTAIN LENDERS
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO
FINANCIERO BBVA BANCOMER,
as Collateral Agent
 
BBVA SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Arrangers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS
    1  
 
       
SECTION 1.1 Certain Defined Terms
    1  
SECTION 1.2 Other Interpretive Provisions
    22  
SECTION 1.3 Exchange Rates; Currency Equivalents
    22  
 
       
ARTICLE II. LOANS, ETC.
    23  
 
       
SECTION 2.1 The Loans
    23  
SECTION 2.2 Notes
    24  
SECTION 2.3 Borrowings and Continuations
    24  
SECTION 2.4 Several Obligations; Remedies Independent
    25  
SECTION 2.5 Repayment
    25  
SECTION 2.6 Optional Prepayments
    25  
SECTION 2.7 Optional Reduction of Revolving Commitments
    26  
SECTION 2.8 Mandatory Prepayments
    26  
SECTION 2.9 Interest
    27  
SECTION 2.10 Computation of Interest
    28  
SECTION 2.11 Inability to Determine Interest Rate
    28  
SECTION 2.12 Fees
    28  
SECTION 2.13 Pro Rata Treatment and Payments
    29  
SECTION 2.14 Set-Off, Sharing of Payments, Etc.
    30  
 
       
ARTICLE III. YIELD PROTECTION, ETC.
    31  
 
       
SECTION 3.1 Taxes
    31  
SECTION 3.2 Illegality
    33  
SECTION 3.3 Additional Costs
    33  
SECTION 3.4 Funding Losses
    34  
SECTION 3.5 Change of Lending Office
    35  
SECTION 3.6 Replacement of Lenders
    35  
 
       
ARTICLE IV. CONDITIONS PRECEDENT
    36  
 
       
SECTION 4.1 Conditions to Initial Funding
    36  
SECTION 4.2 Conditions Precedent to Each Loan
    37  
SECTION 4.3 Satisfaction of Conditions Precedent
    38  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    38  
 
       
SECTION 5.1 Status and Licensing
    38  
SECTION 5.2 Corporate Power and Authority; Enforceable Obligations
    39  
SECTION 5.3 Compliance with Law and Other Instruments
    39  
SECTION 5.4 Litigation and Environmental Matters
    39  
SECTION 5.5 Governmental Approvals
    40  
SECTION 5.6 Financial Information
    40  
SECTION 5.7 Taxes, Assessments and Fees
    40  
SECTION 5.8 Investment Company Act
    40  

Credit Agreement i

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.9 Accuracy of Information
    41  
SECTION 5.10 Absence of Default
    41  
SECTION 5.11 Ranking; Recourse; Liens
    41  
SECTION 5.12 Withholding Tax
    41  
SECTION 5.13 Proper Form
    42  
SECTION 5.14 Choice of Law
    42  
SECTION 5.15 Immunity
    42  
SECTION 5.16 Status of Concession
    42  
SECTION 5.17 Property
    43  
SECTION 5.18 Subsidiaries
    43  
SECTION 5.19 Federal Regulations
    43  
SECTION 5.20 Labor Matters
    43  
SECTION 5.21 Arrendadora Pledges
    43  
SECTION 5.22 Existing Indebtedness
    44  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    44  
 
       
SECTION 6.1 Senior Obligations
    44  
SECTION 6.2 Reporting Requirements
    44  
SECTION 6.3 Use of Proceeds
    46  
SECTION 6.4 Conduct of Business and Maintenance of Existence
    46  
SECTION 6.5 Maintenance of Government Approvals
    46  
SECTION 6.6 Compliance with Laws and Other Instruments
    47  
SECTION 6.7 Maintenance of Property; Insurance
    47  
SECTION 6.8 Maintenance of Books and Records and Inspection Rights
    47  
SECTION 6.9 Payment of Obligations
    47  
SECTION 6.10 Environmental Laws
    47  
SECTION 6.11 Filings
    48  
SECTION 6.12 Payment of 10.25% Notes Due June 15, 2007
    48  
SECTION 6.13 Additional Guarantors
    48  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    49  
 
       
SECTION 7.1 Financial Covenants
    49  
SECTION 7.2 Margin Regulations
    49  
SECTION 7.3 Limitation on Restricted Payments
    49  
SECTION 7.4 Limitation on Investments
    50  
SECTION 7.5 Optional Payments and Modifications of Certain Debt Instruments
    50  
SECTION 7.6 Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries
    51  
SECTION 7.7 Limitation on Transactions with Affiliates
    51  
SECTION 7.8 Limitation on Liens
    51  
SECTION 7.9 Limitation on Indebtedness
    53  
SECTION 7.10 Limitation on Sale-Leaseback Transactions
    54  
SECTION 7.11 Limitation on Asset Sales
    54  
SECTION 7.12 Consolidation. Merger and Sale of Assets
    55  
SECTION 7.13 Lines of Business
    56  
 
       
ARTICLE VIII. EVENTS OF DEFAULT
    56  

Credit Agreement ii

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 8.1 Events of Default
    56  
SECTION 8.2 Remedies
    58  
 
       
ARTICLE IX. GUARANTEE
    58  
 
       
SECTION 9.1 Guarantees
    58  
SECTION 9.2 Guarantees Unconditional
    59  
SECTION 9.3 Discharge OW yupon Payment in Full; Reinstatement In Certain
Circumstances
    60  
SECTION 9.4 Waiver by the Guarantors
    60  
SECTION 9.5 Subrogation
    60  
SECTION 9.6 Stay of Acceleration
    61  
 
       
ARTICLE X. THE AGENTS
    61  
 
       
SECTION 10.1 Appointment and Authority
    61  
SECTION 10.2 Rights as a Lender
    61  
SECTION 10.3 Exculpatory Provisions
    61  
SECTION 10.4 Reliance by the Agents
    62  
SECTION 10.5 Delegation of Duties
    62  
SECTION 10.6 Resignation of an Agent
    63  
SECTION 10.7 Non-Reliance on Agents and Other Lenders
    63  
SECTION 10.8 No Other Duties, Etc.
    63  
SECTION 10.9 Administrative Agent May File Proofs of Claim
    63  
SECTION 10.10 Collateral and Guarantee Matters
    64  
 
       
ARTICLE XI. MISCELLANEOUS
    64  
 
       
SECTION 11.1 Financial Data
    64  
SECTION 11.2 Expenses; Indemnity; Damage Waiver
    65  
SECTION 11.3 Amendments and Waivers, Etc.
    66  
SECTION 11.4 Governing Law
    67  
SECTION 11.5 Notices; Effectiveness; Electronic Communication
    67  
SECTION 11.6 Table of Contents; Headings
    69  
SECTION 11.7 Survival
    69  
SECTION 11.8 Successors and Assigns
    70  
SECTION 11.9 Interest Rate Limitation
    72  
SECTION 11.10 Submission to Jurisdiction; Venue; Service; Waiver of Jury Trial
    73  
SECTION 11.11 Judgment Currency
    74  
SECTION 11.12 Execution in Counterparts
    75  
SECTION 11.13 Waiver of Immunities
    75  
SECTION 11.14 Severability
    75  
SECTION 11.15 Treatment of Certain Information; Confidentiality
    75  
SECTION 11.16 No Waiver; Remedies
    76  
SECTION 11.17 Entire Agreement
    76  
SECTION 11.18 USA PATRIOT Act
    76  

Credit Agreement iii

 



--------------------------------------------------------------------------------



 



     
Annex 1
  Commitments
Schedule 5.11 (b)
  Existing Liens
Schedule 5.17(c)
  Insurance Coverage
Schedule 5.18
  Subsidiaries
Schedule 5.22
  Existing Indebtedness
Schedule 7.4
  Existing Investments
Schedule 7.6
  Existing Encumbrances or Restrictions
Schedule 11.5
  Administrative Agent’s Office; Addresses for Notices
Exhibit A
  Form of Dollar Loan Note
Exhibit B
  Form of Tranche A2 Loan Note
Exhibit C
  Form of Amended and Restated Pledge Without Transfer of Possession Agreement
Exhibit D
  Form of Amended and Restated Supplemental Pledge Without Transfer of
Possession Agreement
Exhibit E
  Form of Opinion of New York Counsel to the Loan Parties
Exhibit F
  Form of Opinion of Mexican Counsel to the Loan Parties
Exhibit G
  Form of Notice of Borrowing/Continuation
Exhibit H
  Form of Assignment and Assumption
Exhibit I
  Form of Accession Agreement

Credit Agreement iv

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”), is entered into as of October 24,
2005, among TFM, S.A. de C.V., a corporation with variable capital (sociedad
anonima de capital variable) organized under the laws of Mexico (the
“Borrower”), Arrendadora TFM, S.A. de C.V., a corporation with variable capital
(sociedad anonima de capital variable) organized under the laws of the Mexico
(“Arrendadora”), each of the lenders that is a signatory hereto under the
caption “LENDERS” on the signature pages hereto and each other Person that
becomes a “Lender” after the date hereof pursuant to Section 11.8(b) (each a
“Lender”), Bank of America, N.A., as the administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and BBVA Bancomer, S.A., Institución de Banca Multiple,
Grupo Financiero BBVA Bancomer, as the collateral agent for the Beneficiaries
(as defined below) (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).
RECITALS
     WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower loans in an aggregate principal amount up to but not to exceed
US$106,000,000 to be used by the Borrower (a) to pay all amounts outstanding
under the Bridge Loan Agreement, dated as of September 15, 2005 (the “Bridge
Loan Agreement”), among the Borrower, Arrendadora, Bank of America (as defined
below) and BBVA Bancomer (as defined below), (b) to pay all remaining amounts
outstanding under the US$186,428,570.80 First Amended and Restated Credit
Agreement, dated as of June 24, 2004 (the “Existing Credit Agreement”), among
the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and certain
banks that are parties thereto, and (c) for other general corporate purposes;
     WHEREAS, the Lenders are willing to make the loans hereunder to the
Borrower upon and subject to all of the terms and conditions hereinafter set
forth; and
     WHEREAS, in order to induce the Lenders to make the loans contemplated
herein, (a) Arrendadora has agreed to guaranty the Borrower’s obligations under
this Agreement and provide certain collateral to secure the Borrower’s
obligations under this Agreement and (b) the parties have agreed that the
obligations of the Borrower under this Agreement shall at all times be
guaranteed by Subsidiaries (as defined below) of the Borrower that represent, in
the aggregate, at least 90% of the total assets of the Borrower and its
Consolidated Subsidiaries (as defined below), Consolidated EBITDA (as defined
below) and Consolidated Net Income (as defined below).
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
ARTICLE I.
DEFINITIONS
     SECTION 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

Credit Agreement 1



--------------------------------------------------------------------------------



 



     “Accession Agreement” shall have the meaning set forth in Section 6.13.
     “Additional Amounts” shall have the meaning set forth in Section 3.1(a).
     “Administration Fee Letter” shall have the meaning set forth in
Section 2.12(a).
     “Administrative Agent” shall have the meaning set forth in the introduction
hereto.
     “Administrative Agent’s Office” shall mean, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.5 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.
     “Affected Party” shall have the meaning set forth in Section 3.3(a).
     “Affiliate” shall mean, as applied to any Person, any other Person directly
or indirectly Controlling, Controlled by, or under direct or indirect common
Control with, such Person.
     “Agent” shall mean either the Administrative Agent or the Collateral Agent.
     “Agreement” shall have the meaning set forth in the introduction hereto.
     “Applicable Law” shall mean, as to any Person, any law, treaty, statute,
rule, decree, order or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
     “Applicable Margin” shall mean the percentages per annum below for Dollar
Loans or Tranche A2 Loans, as the case may be, based upon the Consolidated
Leverage Ratio as set forth in the most recent certificate of a Responsible
Officer of the Borrower delivered pursuant to Section 6.2(d):

                  Consolidated     Leverage Ratio   Applicable Margin     Dollar
Loans   Tranche A 2 Loans
> 4.0x
    2.75 %     2.500 %
> 3.00x to ³ 4.00x
    2.125 %     1.875 %
£ 3.0x
    1.750 %     1.500 %

     Any increase or decrease in the Applicable Margin resulting from a change
in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a certificate of a Responsible
Officer of the Borrower (together with the accompanying financial statements)
mentioned herein is delivered pursuant to Section 6.2(d) (the “Adjustment Date”)
and shall remain in effect until the next change to be effected pursuant to

Credit Agreement 2



--------------------------------------------------------------------------------



 



this clause; provided that if such certificate (together with the accompanying
financial statements) is not delivered when due in accordance with
Section 6.2(d), then, until the first Business Day following the date on which
such certificate (together with the accompanying financial statements) is
delivered, the Applicable Margin for each Dollar Loan and Tranche A2 Loan shall
be the highest rate for each such Dollar Loan and Tranche A2 Loan set forth in
the table above. The Applicable Margin in effect until the first Adjustment Date
to occur after the Initial Borrowing Date shall be (a) for Dollar Loans, 2.750%,
and (b) for Tranche A2 Loans, 2.500%.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Arrangement Fee Letter” shall have the meaning set forth in
Section 2.12(b).
     “Arrangers” shall mean, collectively, BBVA Securities Inc. and Banc of
America Securities LLC, or any respective successor Person.
     “Arrendadora” shall mean Arrendadora TFM, S.A. de CV. or any successor
Person.
     “Arrendadora Internacional Litigation” shall mean the commercial litigation
initiated by Arrendadora Internacional, S.A. (en Liquidación) against
Ferrocarriles Nacionales de Mdxico, docket 3/2004 of the First District Court of
Civil Affairs with residence at the Federal District, to which the Borrower
along with other parties have been made parties, pursuant to which Arrendadora
Internacional, S.A. (en Liquidación) is disputing the title ownership of the
locomotives intended to be pledged under the Supplemental Arrendadora Pledge.
     “Arrendadora Pledge” shall mean the amended and restated pledge without
transfer of possession (prenda sin transmisión de posesión) subject to condition
precedent (condición suspensiva), in respect of the locomotives and railroad
cars owned by Arrendadora, granted by Arrendadora in favor of the Collateral
Agent for the benefit of the Beneficiaries, substantially in the form of
Exhibit C hereto.
     “Arrendadora Pledges” shall mean the collective reference to the
Arrendadora Pledge and the Supplemental Arrendadora Pledge.
     “Asset Sale” shall mean, with respect to any Person, any sale, transfer or
other disposition (including by way of merger, consolidation or sale-leaseback
transaction) in one transaction or a series of related transactions of (a) all
or any of the Equity Interests of any Subsidiary of such Person, (b) all or
substantially all of the Property of an operating unit or business of such
Person or (c) any other Property of such Person.
     “Assignee Group” shall mean two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by

Credit Agreement 3



--------------------------------------------------------------------------------



 



Section 11.8(b)), and accepted by the Administrative Agent, in substantially the
form of Exhibit H or any other form approved by the Administrative Agent.
     “Attributable Debt” shall mean, with respect to any Person in respect of a
sale-leaseback transaction, as at the time of determination, the present value
(discounted at the interest rate assumed in making calculations in accordance
with GAAP) of the total obligations of such Person, as lessee, for rental
payments during the remaining term of the lease included in such sale-leaseback
transaction (including any period for which such lease has been extended).
     “Bank of America” shall mean Bank of America, N.A, or any successor Person.
     “Base Rate” shall mean for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” Any change in such rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “BBVA” shall mean Banco Bilbao Vizcaya Argentaria S.A., or any successor
Person.
     “BBVA Bancomer” shall mean BBVA Bancomer, S.A., Institución de Banca
Múltiple, Grupo Financiero BBVA Bancomer, or any successor Person.
     “Beneficiaries” shall mean the Lenders, the Administrative Agent, the
Collateral Agent and any other Person (other than a Loan Party, any Affiliate
thereof or a customer of a Loan Party), subject to Section 11.8(e), that has a
right to receive any payment from a Loan Party under the Loan Documents.
     “Borrower” shall have the meaning set forth in the introduction hereto.
     “Borrower Materials” shall have the meaning set forth in Section 6.2.
     “Borrowing Date” shall mean the date of the making of any Loan hereunder.
     “Bridge Loan Agreement” shall have the meaning set forth in the Recitals.
     “Business Day” shall mean any day other than a Saturday or a Sunday or a
day on which banking institutions are authorized or required to close in New
York, New York, or in Mexico City, Mexico, and, with respect only to any
determination of Eurocurrency Rate, that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.
     “Capital Expenditures” shall mean, with respect to any Person, for any
period, the sum of, without duplication, (a) all expenditures made by such
Person during such period for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that have been or should be, in accordance with GAAP, reflected as
additions to property, plant or equipment in the consolidated statements of cash
flows of such Period for such period plus (b) the aggregate amount of all
Capitalized Lease Obligations assumed or incurred by such Person during such
period.

Credit Agreement 4



--------------------------------------------------------------------------------



 



     “Capitalized Lease” shall mean, as applied to any Person, any lease of any
Property (whether real, personal or mixed) of which the discounted present value
of the rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.
     “Capitalized Lease Obligations” of any Person shall mean all rental
obligations in respect of Capitalized Leases, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP.
     “Change of Control” shall mean such time as:
     (a) KCS ceases to (i) be the ultimate “beneficial owner” (as defined in
Rule l3d-3 under the Exchange Act and including by reason of any change in the
ultimate “beneficial ownership” of the Equity Interests of Grupo TFM) of Voting
Stock representing more than 50.0% of the total voting power of the total Voting
Stock of Grupo TFM on a fully diluted basis or (ii) have the power to direct or
cause the direction of the management and policies of Grupo TFM;
     (b) Grupo TFM ceases to (i) own all but one share of the outstanding Voting
Stock of the Borrower, other than as a result of one or more primary offerings
of Voting Stock of the Borrower having, in the aggregate, voting power equal to
or less than 35% of the total voting power of the Voting Stock of the Borrower,
so long as Grupo TFM shall remain the beneficial owner of at least 65% of the
outstanding Voting Stock of the Borrower or (ii) have the power to direct or
cause the direction of the management and policies of the Borrower, in each case
other than as a result of a merger of the Borrower and Grupo TFM expressly
permitted under this Agreement; or
     (c) the Borrower ceases to (i) own at least 98% of the Voting Stock of
Arrendadora or (ii) have the power to direct or cause the direction of the
management and policies of Arrendadora, other than as a result of a merger of
Arrendadora into TFM permitted under this Agreement.
     “Collateral Agency Fee Letter” shall have the meaning set fort in
Section 2.12(c).
     “Collateral Agent” shall have the meaning set forth in the introduction
hereto.
     “Commitment Fee” shall have the meaning set forth in Section 2.12(d).
     “Commitment Fee Payment Date” shall mean the last Business Day of each
March, June, September and December.
     “Commitment Period” shall mean the Tranche A Commitment Period or the
Tranche B Commitment Period, as the context shall require.
     “Commitments” shall mean, collectively, the Tranche Al Commitments, the
Tranche A2 Commitments and the Tranche B Commitments.

Credit Agreement 5



--------------------------------------------------------------------------------



 



     “Concession Title” shall mean the Borrower’s right, for a period of
30 years, to be the exclusive provider (subject to certain trackage rights) of
freight transportation services over the Northeast Rail Lines and for an
additional 20 years to be a non-exclusive provider of such services over the
Northeast Rail Lines, granted by the Mexican government pursuant to the
Concession Title, subject in all cases to the terms and conditions of the
Concession Title, as in effect on June 23, 1997 and as amended on February 12,
2001.
     “Consolidated EBIT” shall mean, for any period, the Consolidated Net Income
of the Borrower and its Consolidated Subsidiaries for such period, increased by
interest expense and provision for taxes based on income and without giving
effect to (a) any extraordinary gains or losses (or other gains or losses
resulting from the sale of Property or from other activities not relating to the
normal business of such Persons), (b) non-cash items relating to statutory
profit sharing, in each case as otherwise reflected in Consolidated Net Income
and (c) to the extent taken into account in Consolidated Net Income, any amounts
attributable to minority interest.
     “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT
adjusted by adding thereto the amount of all amortization and depreciation, in
each case that were deducted in arriving at Consolidated EBIT for such period.
     “Consolidated Fixed Charge Coverage Ratio” shall mean, as of the last day
of any fiscal quarter of the Borrower, the ratio of (a) Consolidated EBITDA of
the Borrower for the preceding four fiscal quarters ending on such day to
(b) Consolidated Fixed Charges of the Borrower for such period.
     “Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense of the Borrower for such
period, (b) the amount of all Capital Expenditures made by the Borrower and its
Consolidated Subsidiaries during such period, (c) all cash payments in respect
of income or asset taxes made by the Borrower and its Consolidated Subsidiaries
during such period (net of any cash refunds actually received during such
period), (d) the scheduled principal amount of all amortization payments on all
Consolidated Indebtedness (including without limitation the principal component
of all Capitalized Lease Obligations) of the Borrower and its Consolidated
Subsidiaries for such period (it being understood that (i) scheduled principal
amortizations of Indebtedness that are refinanced, to the extent permitted in
this Agreement, to be payable on or after the Final Maturity Date shall not be
included in the calculation of Consolidated Fixed Charges and (ii) scheduled
principal amortizations of the Bridge Loan Agreement and the Existing Credit
Agreement that are refinanced by this Agreement shall not be included in the
calculation of Consolidated Fixed Charges), (e) all cash dividend payments made
by the Borrower and (f) the amount of postings of cash collateral and other
payments under Swap Agreements of the Borrower and its Consolidated Subsidiaries
outstanding at the end of such period.
     “Consolidated Indebtedness” shall mean, as at any date of determination,
the aggregate stated balance sheet amount of all Indebtedness (including all
Capitalized Lease Obligations) of the Borrower and its Consolidated Subsidiaries
on a consolidated basis as determined in accordance with GAAP and without giving
effect to any revaluation to reflect the market value of such Indebtedness made
in accordance with purchase accounting principles under GAAP.

Credit Agreement 6



--------------------------------------------------------------------------------



 



     “Consolidated Interest Coverage Ratio” shall mean, as of the last day of
any fiscal quarter of the Borrower, the ratio of (a) Consolidated EBITDA of the
Borrower for the preceding four fiscal quarters ending on such day to
(b) Consolidated Interest Expense of the Borrower for such period.
     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Consolidated Subsidiaries
for such period (calculated without regard to any limitations on the payment
thereof) plus, without limitation, that portion of Capitalized Lease Obligations
of the Borrower and its Consolidated Subsidiaries representing the interest
factor for such period and, in any event, (i) including (without duplication)
withholding or similar taxes paid by the Borrower and its Consolidated
Subsidiaries arising from, or in connection with, the payment of interest, fees
and any other amounts but (ii) excluding the amortization of any other deferred
financing costs incurred in connection with this Agreement and any other
permitted Indebtedness.
     “Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Indebtedness on such date to (b) Consolidated EBITDA for the
period of four fiscal quarters most recently ended.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
after tax income of the Borrower and its Consolidated Subsidiaries, determined
in accordance with GAAP.
     “Consolidated Subsidiaries” shall mean, as to any Person, all Subsidiaries
of such Person which are consolidated with such Person for financial reporting
purposes in accordance with GAAP.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt Service” shall mean, for any period, the sum, without duplication, of
(a) interest expense of the Borrower and its Consolidated Subsidiaries paid
during such period and (b) principal paid by the Borrower and its Consolidated
Subsidiaries during such period, in each case in respect of Indebtedness to
Persons other than Affiliates of the Borrower.
     “Default” shall mean any of the events specified in Section 8.1, whether or
not any requirement for the giving of notice or lapse of time or both has been
satisfied.
     “Default Rate” shall mean a rate per annum equal to 2.0% plus (A) in the
case of Dollar Loans, the Eurocurrency Rate for the relevant Dollar Interest
Period (or, to the extent that Section 2.11 is applicable, the Base Rate) plus
the relevant Applicable Margin, (B) in the case of Tranche A2 Loans or interest
thereon, the THE Rate for the relevant Tranche A2 Interest Period plus the
relevant Applicable Margin or (c) in the case of fees or other amounts payable
hereunder, Eurocurrency Rate for a Dollar Interest Period equal to one day plus
the relevant Applicable Margin.

Credit Agreement 7



--------------------------------------------------------------------------------



 



     “Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Dollar Equivalent” shall mean with respect to an amount of Pesos on any
date, the Dollar amount which would result from the conversion of such Peso
amount into Dollars on such date, as reasonably determined by Administrative
Agent using the Exchange Rate determined in respect of the most recent
Revaluation Date.
     “Dollar Interest Payment Date” shall mean, (a) as to any Dollar Loan having
a Dollar Interest Period of three months or less, the last day of such Dollar
Interest Period, (b) as to any Dollar Loan having a Dollar Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Dollar Interest Period and the last day of
such Dollar Interest Period, and (c) as to any Dollar Loan being repaid or
prepaid on any date, the date of any such repayment or prepayment.
     “Dollar Interest Period” shall mean, with respect to any Dollar Loans,
(a) initially the period commencing on and including the Borrowing Date with
respect to such Dollar Loan and ending on but excluding the numerically
corresponding day in the calendar month one, two, three or six months
thereafter, as selected by the Borrower in its Notice of Borrowing/Continuation
for such Dollar Loans, and (b) thereafter, each period commencing on and
including the last day of the immediately preceding Dollar Interest Period and
ending on but excluding the date one, two, three or six months thereafter, as
selected by the Borrower by its Notice of Borrowing/Continuation in accordance
with Section 2.3 (it being understood that, if such notice is not received by
the Administrative Agent in accordance with this clause (b), the Dollar Interest
Period for any Dollar Loans will have a Dollar Interest Period for such Dollar
Loans of one month); provided that (i) if any Dollar Interest Period would
otherwise end on a day which is not a Business Day, such Dollar Interest Period
shall be extended to the immediately succeeding Business Day unless the result
of such extension would be to carry such Dollar Interest Period into another
calendar month in which event such Dollar Interest Period shall end on the
immediately preceding Business Day, (ii) if any Dollar Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Dollar Interest Period) shall end on the last Business Day of such calendar
month that would be the end of such Dollar Interest Period and (iii) if any
Dollar Interest Period for any Dollar Loans would otherwise (but for this clause
(iii)) extend beyond the Final Maturity Date, then such Dollar Interest Period
shall end on the Final Maturity Date.
     “Dollar Lenders” shall mean, collectively, Lenders that have made Tranche
A1 Loans or Tranche B Loans or that have outstanding Tranche Al Commitments or
Tranche B Commitments.
     “Dollar Loans” shall mean, collectively, the Tranche Al Loans and the
Tranche B Loans.

Credit Agreement 8



--------------------------------------------------------------------------------



 



     “Dollars” and “US$” shall mean the lawful currency of the United States of
America.
     “Effective Date” shall mean the date on which the Administrative Agent
shall have received counterparts of this Agreement executed by all parties
hereto.
     “Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries; provided, further, that, unless an Event of Default
has occurred and is continuing, an “Eligible Assignee” shall be (A) a Mexican
Financial Institution or (B) a non-Mexican Person that is registered with
Hacienda for purposes of Article 195(1) or Article 196(11) of the Mexican Income
Tax Law (Ley del Impuesto Sobre la Renta) or any successor provision thereof and
is a resident of (or has its principal office, if acting through a branch or an
agency, in) a country that has entered into a treaty for the avoidance of double
taxation with Mexico, which treaty is in effect.
     “Environmental Laws” shall mean any and all federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, technical standards (normas técnicas), requirements of any Governmental
Authority or other Applicable Law regulating, relating to or imposing liability
or standards of conduct concerning protection of human health or the
environment, as now or at any time hereafter in effect.
     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person.
     “Eurocurrency Liabilities” shall mean, with respect to any Lender, the full
reserve requirement percentage imposed in respect of “Eurocurrency Liabilities,”
as such term is defined in Regulation D (or any successor provision) (including
any marginal, emergency, supplemental, special or other reserves) of the Board
of Governors of the Federal Reserve System, that such Lender in its sole
discretion determines to be applicable to such Lender for each day during a
Dollar Interest Period.
     “Eurocurrency Rate” shall mean, for any Dollar Interest Period with respect
to a Dollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA

Credit Agreement 9



--------------------------------------------------------------------------------



 



LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Dollar Interest Period, for deposits in Dollars (for
delivery on the first day of such Dollar Interest Period) with a term equivalent
to such Dollar Interest Period. If such rate is not available at such time for
any reason, then the “Eurocurrency Rate” for such Dollar Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Dollar Interest
Period in immediately available funds in the approximate amount of the Dollar
Loan being made or continued and with a term equivalent to such Dollar Interest
Period would be offered by Bank of America’s London Branch (or other Bank of
America branch or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London Time) two Business Days prior to the commencement of such Dollar
Interest Period.
     “Event of Default” shall have the meaning set forth in Section 8.1.
     “Excess Cash Flow” shall mean, for any fiscal year ending on or after
December 31, 2006, (a) the sum, without duplication, of (i) Consolidated EBITDA
for such period, (ii) the change (positive or negative), if any, in working
capital (excluding any non-cash effect of the sale or other disposition of the
Borrower’s Equity Interest in Mexrail), from the opening of business on the
first day, to the close of business on the last day, of such period,
(iii) interest income of the Borrower and its Consolidated Subsidiaries received
in cash during such period, (iv) any ordinary course operating income received
in cash during such period determined on a consolidated basis for the Borrower
and its Consolidated Subsidiaries that is not otherwise reflected in
Consolidated EBITDA, but is otherwise treated as income of the Borrower and its
Consolidated Subsidiaries during such period in accordance with GAAP, (v) any
extraordinary income of the Borrower and its Consolidated Subsidiaries received
in cash and otherwise treated as income during such period in accordance with
GAAP; and (vi) the excess, if any, of the aggregate unrestricted cash balances
(including Temporary Cash Investments) of the Borrower and its Consolidated
Subsidiaries over the Minimum Cash Balance, at close of business on the last day
prior to the beginning of such period (excluding cash balances resulting from
Asset Sales which are being held for reinvestment in accordance with
Section 2.8(a)) minus (b) the sum, without duplication, of (i) Capital
Expenditures made by the Borrower and its Consolidated Subsidiaries permitted
pursuant to Section 7.1 (d) made during such period, (ii) taxes and mandatory
profit sharing paid by the Borrower and its Consolidated Subsidiaries on a
consolidated basis during such period, (iii) any ordinary course operating
expenses paid in cash during such period determined on a consolidated basis for
the Borrower and its Consolidated Subsidiaries that are not otherwise reflected
in Consolidated EBITDA, but are otherwise treated as expenses during such period
in accordance with GAAP, (iv) any extraordinary expenses of the Borrower and its
Consolidated Subsidiaries that are not otherwise reflected in Consolidated
EBITDA, but are otherwise treated as expenses and paid in cash during such
period in accordance with GAAP, and (v) Debt Service for such period.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Exchange Rate” for a currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign

Credit Agreement 10



--------------------------------------------------------------------------------



 



exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if it does not have
as of the date of determination a spot buying rate for any such currency.
     “Excluded Taxes” shall have the meaning set forth in Section 3.1(a).
     “Existing Credit Agreement” shall have the meaning set forth in the
Recitals.
     “Federal Funds Rate” shall mean, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.
     “Fee Letters” shall mean the Arrangement Fee Letter, the Administration Fee
Letter and the Collateral Agency Fee Letter.
     “Final Maturity Date” shall mean the third anniversary of the Initial
Borrowing Date.
     “Financial Statements” shall have the meaning set forth in Section 5.6(a).
     “Fund” shall mean any Person (other than a natural person) that is (or will
be) employed in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.
     “GAAP” shall mean the generally accepted accounting principles as in effect
from time to time in the United States of America.
     “Governmental Authority” shall mean any branch of power (whether
administrative, legislative or judicial) of any state, any nation or government,
any state or other political or administrative subdivision thereof, any central
bank (or similar monetary or regulatory authority) and any entity exercising
executive, legislative, judicial, regulatory or administrative authority of or
pertaining to government.
     “Grupo TFM” shall mean Grupo Transportaci6n Ferroviaria Mexicana, S.A. de
C.V., a corporation with variable capital (sociedad anónima de capital variable)
organized under the laws of Mexico, or any successor Person.
     “Guarantee” shall mean any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing (whether pursuant to a guaranty, a
fianza civil, an aval or otherwise) any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or

Credit Agreement 11



--------------------------------------------------------------------------------



 



advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the holder of such Indebtedness of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or obligations arising,
in the ordinary course of business, from contracting for interline railroad
services. The term “Guarantee” used as a verb has a corresponding meaning.
     “Guaranteed Obligations” shall have the meaning set forth in
Section 9.1(a).
     “Guarantors” shall mean Arrendadora and such other Subsidiaries as may from
time to time accede to this Agreement as Guarantors pursuant to Section 6.13.
     “Hacienda” shall mean the Secretaría de Hacienda y Crédito Público
(Ministry of Finance and Public Credit) of Mexico.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “IFRS” shall mean the accounting principles known as the “International
Financial Reporting Standards” issued by the International Accounting Standards
Board, as in effect from time to time.
     “Indebtedness” shall mean, with respect to any Person at any date of
determination (without duplication):
     (a) all indebtedness of such Person for borrowed money;
     (b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) all obligations, contingent or otherwise, of such Person in respect of
acceptances, letters of credit, financial guaranty insurance policies or similar
instruments;
     (d) all obligations of such Person for the deferred purchase price of
Property or services (other than current trade payables incurred in the ordinary
course of such Person’s business);
     (e) all obligations of such Person as lessee under Capitalized Leases (but
not operating leases);

Credit Agreement 12



--------------------------------------------------------------------------------



 



     (f) all Guarantees of such Person in respect of obligations of the kind
referred to in clauses a through U and N of this definition;
     (g) all Indebtedness of other Persons secured by a Lien on any Property of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of such Indebtedness shall be the lesser of (i) the
fair market value of such Property at such date of determination and (ii) the
amount of such Indebtedness; and
     (h) to the extent not otherwise included in this definition, net
obligations to make payments under Swap Agreements.
     The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation; provided that,
in the case of clause h above, the amount of Indebtedness shall be the
mark-to-market amount of such obligations at such date.
     “Indemnitee” shall have the meaning set forth in Section 11.2(b).
     “Information” shall have the meaning set forth in Section 11.15.
     “Initial Borrowing Date” shall mean the date of the making of the initial
Loans under this Agreement, which shall be the date specified by the Borrower in
its initial Notice of Borrowing/Continuation as the date of borrowing of the
initial Loans, subject to satisfaction of the conditions set forth herein.
     “Interest Period” shall mean Dollar Interest Period and/or Tranche A2
Interest Period, as applicable.
     “Investment” shall mean any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase of any Equity
Interest, bonds, notes, debentures or other debt securities or any Property
constituting a business unit of, or any other investment in, any Person.
     “KCS” shall mean Kansas City Southern, a Delaware corporation, or any
successor Person.
     “Lender” shall have the meaning set forth in the introduction hereto or any
successor Person.
     “Lending Office” shall mean, with respect to any Lender, (a) initially, the
office of such Lender designated below its signature and (b) thereafter, such
other office of such Lender (or a branch thereof) as such Lender may, with the
consent of the Administrative Agent, designate as the office through which it
will perform its obligations under this Agreement.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security trust (fideicomiso de garantía), encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature

Credit Agreement 13



--------------------------------------------------------------------------------



 



whatsoever (including any conditional sale or other title retention agreement,
or any other contractual or statutory arrangement or provision having
substantially the same economic, financial or operational effect as any of the
foregoing), including, without limitation, any device (including, without
limitation, a foreign trust or joint venture) for the purpose of setting aside
funds for facilitating payments to any person or group of persons.
     “Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Arrendadora Pledges, the Fee Letters, each Accession Agreement, the Commitment
Letter dated as of September 6, 2005, among the Borrower, the Arrangers, the
Administrative Agent and the Collateral Agent, and any other agreements,
documents and instruments executed and delivered in connection with the
transactions contemplated hereby and thereby.
     “Loan Parties” shall mean, collectively, the Borrower, Arrendadora and each
of the other Guarantors existing from time to time.
     “Loans” shall mean, collectively, the Dollar Loans and the Tranche A2
Loans.
     “Majority Lenders” shall mean, on any date, Lenders holding more than 50%
of the sum of (a) all undrawn Commitments on such date and (b) all Loans
outstanding on such date, as determined by the Administrative Agent by
converting Tranche A2 Loans into Dollars based on the Dollar Equivalent thereof.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, Property, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights or remedies of either
Agent or the Lenders hereunder or thereunder.
     “Mexican Financial Institution” shall mean an institución de banca múltiple
or an institución de banca de desarrollo organized or created, as appropriate,
and existing pursuant to and in accordance with the laws of Mexico and
authorized to engage in the business of banking by Hacienda.
     “Mexico” shall mean the Estados Unidos Mexicanos (United Mexican States).
     “Mexrail” shall mean Mexrail, Inc., a Delaware corporation, or any
successor Person.
     “Minimum Cash Balance” shall mean cash and Temporary Cash Investments of
the Borrower and its Consolidated Subsidiaries in an aggregate amount of
US$40,000,000 (or the equivalent thereof in other currencies).
     “Moody’s” shall mean Moody’s Investors Service, Inc. and any successor
Person.
     “Net Cash Proceeds” shall mean, with respect to any event, (a) the
proceeds, in the form of cash or cash equivalents, received in respect of such
event, including (i) any cash or cash equivalents received in respect of
non-cash proceeds, but only as and when received and any amount eliminated from
any reserve referred to in clause iv below but only as and when eliminated,
(ii) in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of

Credit Agreement 14



--------------------------------------------------------------------------------



 



(i) all reasonable fees and out-of-pocket expenses (including fees and expenses
of counsel and investment bankers) paid by the Borrower and its Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of an Asset Sale (or a casualty or other damage or condemnation or similar
proceeding), the amount of all payments required to be made by the Borrower and
its Subsidiaries as a result of such event to repay Indebtedness (other than
Loans hereunder) secured by such Property or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all taxes paid by the
Borrower and its Subsidiaries, and (iv) the amount of any reserves established
by the Borrower and its Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Borrower).
     “Non-Excluded Taxes” shall have the meaning set forth in Section 3.1(a).
     “Notes” shall have the meaning set forth in Section 2.2.
     “Northeast Rail Lines” shall mean that portion of the Mexican Railroad
system that is the subject of the Concession Title.
     “Notice of Borrowing/Continuation” shall have the meaning set forth in
Section 2.3 and shall be substantially in the form of Exhibit G.
     “Obligations” shall mean all of the obligations and liabilities of the
Borrower to the Lenders and the Agents under or in connection with this
Agreement and the other Loan Documents (as any of the foregoing may from time to
time be respectively amended, modified, substituted, extended or renewed),
direct or indirect, absolute or contingent, due or to become due, now or
hereafter existing.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in Pesos, the rate of interest per annum at which overnight
deposits in Pesos, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by a
branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.
     “Participant” shall have the meaning set forth in Section 11.8(d).
     “Payee” shall have the meaning set forth in Section 3.1(a).
     “Permitted Liens” shall mean:

Credit Agreement 15



--------------------------------------------------------------------------------



 



     (a) Liens for taxes, assessments, governmental charges or claims with
respect to amounts not yet delinquent or that are being contested in good faith
by appropriate legal proceedings promptly instituted and diligently conducted
and for which a reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made;
     (b) statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;
     (c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
     (d) Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory or regulatory obligations, surety and appeal bonds,
government contracts, performance and return-of-money bonds and other
obligations of a similar nature incurred in the ordinary course of business
(exclusive of obligations for the payment of borrowed money);
     (e) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of the business;
     (f) licenses, leases or subleases granted to others that do not materially
interfere with the ordinary course of the business;
     (g) Liens arising from the rendering of a final judgment or order that does
not give rise to an Event of Default;
     (h) Liens securing reimbursement obligations with respect to commercial or
trade letters of credit that encumber documents and other Property relating to
such letters of credit and the products and proceeds thereof,
     (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the import of
goods; and
     (j) Liens encumbering customary initial deposits and margin deposits, and
other customary Liens on cash and cash deposits, in each case, securing
Indebtedness under Swap Agreements designed solely to protect from fluctuations
in interest rates, currencies or the price of commodities.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust,
unincorporated organization, Governmental Authority or other entity of whatever
nature.

Credit Agreement 16



--------------------------------------------------------------------------------



 



     “Peso Equivalent” shall mean with respect to an amount of Dollars on any
date, the Peso amount which would result from the conversion of such Dollar
amount into Pesos on such date, as determined by Administration Agent using the
Exchange Rate determined in respect of the most recent Revaluation Date.
     “Pesos” and “MXP$” shall mean the lawful currency of Mexico.
     “Platform” shall have the meaning set forth in Section 6.2.
     “Prepayment Event” shall mean any of the following events: (a) any Asset
Sale described in Section 7.11 (f) but only to the extent that, in any fiscal
year of the Borrower, the aggregate Net Cash Proceeds from all such Asset Sales
exceed US$10,000,000; (b) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceedings of, any
Property of the Borrower or any Subsidiary, but only to the extent that, in any
fiscal year of the Borrower, the aggregate Net Cash Proceeds from any such
occurrence exceed US$10,000,000; or (c) the incurrence by the Borrower or any
Subsidiary of any Indebtedness permitted under Section 7.9(g).
     “Process Agent” shall have the meaning set forth in Section 11.10(c).
     “Property” of any Person shall mean any property, asset, general intangible
or receivable, or interest therein, of such Person, including any accounts
receivable.
     “Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of a Prepayment Event described in clause (a) or (b) of the definition thereof
to acquire or repair assets useful in the business of the Borrower or any of its
Subsidiaries.
     “Reinvestment Prepayment Date” shall mean with respect to any Prepayment
Event described in clause (a) or (b) of the definition thereof, the earlier of
(a) the date occurring 180 days after such Prepayment Event and (b) the date on
which the Borrower or its relevant Subsidiary shall have determined not to, or
shall have otherwise ceased to, acquire or repair assets useful in the
Borrower’s (or such Subsidiary’s) business with all or any portion of the Net
Cash Proceeds of such Prepayment Event.
     “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Responsible Officer” of a Person shall mean the Chairman, Chief Executive
Officer, Chief Financial Officer, President, any Executive Director, Director,
Vice President, Treasurer or Assistant Treasurer of such Person, in each case
authorized to the extent required by a board resolution or shareholder meeting;
provided that such officer is then authorized to bind such Person.

Credit Agreement 17



--------------------------------------------------------------------------------



 



     “Restricted Payment” means any payment or distribution by a Person,
directly or indirectly, whether in cash or other Property or in obligations of
such Person: (a) of any dividends or other distribution on its Equity Interest
or any interest on capital, excluding any dividends, distributions or interest
paid solely in such Person’s common stock other than mandatorily redeemable
common stock (and excluding any dividend by the Borrower, to Grupo TFM, of the
Equity Interests of Grupo TFM held by the Borrower), (b) in respect of the
purchase, acquisition, redemption, retirement, defeasance or other acquisition
for value of any of its Equity Interest or any warrants, rights or options to
acquire such Equity Interest, now or hereafter outstanding, (c) in respect of
the return of any capital to its stockholders as such, (d) in connection with
any distribution or exchange of Property to or with its stockholders as such in
respect of its Equity Interest, warrants, rights, options, obligations or
securities or (e) in return of any irrevocable equity contributions.
     “Revaluation Date” shall mean (a) each Borrowing Date and (b) such
additional dates as the Administrative Agent shall determine or the Majority
Lenders shall require.
     “Revolving Commitments” shall mean, collectively, the Tranche Al
Commitments and the Tranche A2 Commitments.
     “Revolving Lenders” shall mean, collectively, Tranche Al Lenders and
Tranche A2 Lenders.
     “Revolving Loans” shall mean, collectively, the Tranche Al Loans and the
Tranche A2 Loans.
     “RFM” shall have the meaning set forth in Section 6.11.
     “RPPC” shall have the meaning set forth in Section 6.11.
     “Senior Notes” shall mean, collectively: (a) the Borrower’s 10 1/4% Senior
Notes due 2007 issued pursuant to the indenture, dated as of June 1997, among
Grupo TFM, the Borrower and The Bank of New York, (b) the Borrower’s 12 1/2%
Senior Notes due 2012 issued pursuant to the indenture, dated as of June 13,
2002, between the Borrower and The Bank of New York and (c) the Borrower’s 9
3/8% Senior Notes due 2012 issued pursuant to the indenture, dated as of
April 19, 2005, between the Borrower and The Bank of Nova Scotia Trust Company
of New York.
     “Senior Notes Indentures” shall mean, collectively, the indentures referred
to in the definition of Senior Notes.
     “S&P” shall mean Standard & Poor’s Ratings Group, or any successor Person.
     “Sharing Percentage” shall mean, as to any Lender as of any date, the
percentage which the aggregate principal amount of such Lender’s Loans and
undrawn Commitments constitutes of the aggregate principal amount of all Loans
and undrawn Commitments, as determined by the Administrative Agent by converting
Tranche A2 Loans and undrawn Tranche A2 Commitments into Dollars based on the
Dollar Equivalent thereof.

Credit Agreement 18



--------------------------------------------------------------------------------



 



     “Subsidiary” shall mean, with respect to any Person, any corporation,
association or other entity of which more than 50% of the voting power of the
outstanding Voting Stock is owned, directly or indirectly, by such Person or by
such Person and/or one or more other Subsidiaries of such Person.
     “Supplemental Arrendadora Pledge” shall mean the amended and restated
pledge without transfer of possession (prenda sin transmisión de posesión)
subject to condition precedent (condición suspensiva), substantially in the form
of Exhibit D hereto, in respect of certain locomotives owned by Arrendadora and
identified therein (which are subject to the Arrendadora Internacional
Litigation), granted by Arrendadora in favor of the Collateral Agent for the
benefit of the Beneficiaries.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Temporary Cash Investments” shall mean any of the following: (a) direct
obligations of the United States of America or any agency thereof or obligations
fully and unconditionally guaranteed by the United States of America or any
agency thereof, (b) time deposit accounts, certificates of deposit and money
market deposits denominated and payable in Dollars maturing within 180 days of
the date of acquisition thereof issued by a bank or trust company which is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America, and which bank
or trust company has capital, surplus and undivided profits aggregating in
excess of US$200,000,000 (or the foreign currency equivalent thereof) and has
outstanding long-term Dollar-denominated debt which is rated “A” (or such
similar equivalent rating) or higher by S&P or Moody’s; (c) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with a bank meeting the
qualifications described in clause (b) above; (d) commercial paper denominated
and payable in Dollars, maturing not more than 90 days after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
state thereof with a rating at the time as of which any investment therein is
made of “P-1” (or higher) according to Moody’s or “A-1” (or higher) according to
S&P; (e) securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s; (f) Certificados de la Tesoreria de la Federacidn (fetes) or Bonos de
Desarrollo del Gobierno Federal (Bondes) or any other debt securities issued by
the government of Mexico directly and maturing not more than 180 days after the
acquisition thereof; (g) Investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses (a)
through (f) above; (h) demand deposit accounts with U.S. banks (or Mexican banks
specified in clause i of this definition) maintained in the ordinary course of
business; and (i) certificates of deposit, bank

Credit Agreement 19



--------------------------------------------------------------------------------



 



promissory notes and bankers’ acceptances denominated in Pesos, maturing not
more than 180 days after the acquisition thereof and issued or guaranteed by any
one of the five largest banks (based on assets as of the immediately preceding
December 3 1) organized under the laws of Mexico and which are not under
intervention by the Instituto para la Proteccion del Ahorro Bancario or any
successor thereto.
     “TILE Rate” shall mean, for each Tranche A2 Interest Period with respect to
Tranche A2 Loans, the Equilibrium Interbank Interest Rate (Tasa de Interes
Interbancaria de Equilibrio) for a period of 28 days as published by Banco de
México in the Diario Official de la Federación on the first Business Day, or of
most recent publication, prior to the commencement of the relevant Tranche A2
Interest Period, or if such day is not a Business Day, on the immediately
preceding Business Day on which there was such a quote. In the event the THE
Rate shall cease to be published, the “THE Rate” shall mean any rate specified
by the Banco de Mexico as the substitute rate therefor.
     “Tranche” shall mean the Tranche Al Loans, the Tranche A2 Loans or the
Tranche B Loans, as the context shall require.
     “Tranche A Commitment Period” shall mean the period from and including the
Effective Date to the earlier of (a) with respect to the Tranche A 1 Commitments
or the Tranche A2 Commitments, the date the Borrower specifies as the date of
termination of such Commitments pursuant to Section 2.7, and (b) the Business
Day preceding the Final Maturity Date.
     “Tranche A1 Commitment” shall mean, as to any Lender, the commitment of
such Lender, on and subject to the terms and conditions of this Agreement, to
make Tranche A1 Loans to the Borrower pursuant to Section 2.1 (a) in a principal
amount up to but not exceeding the amount specified opposite its name on Annex 1
under “Tranche A1 Commitments.”
     “Tranche A1 Lender” shall mean any Lender having a Tranche A1 Commitment.
     “Tranche A1 Loan” shall have the meaning set forth in Section 2.1(a).
     “Tranche Al Revolving Percentage” shall mean, as to any TrancheAl Lender,
the percentage which such Tranche A1 Lender’s Tranche A1 Commitment is of the
aggregate amount of Tranche A1 Commitments of all Tranche A1 Lenders.
     “Tranche A2 Commitment” shall mean, as to any Lender, the commitment of
such Lender, on and subject to the terms and conditions of this Agreement, to
make Tranche A2 Loans to the Borrower pursuant to Section 2.1(b) in a principal
amount up to but not exceeding the amount specified opposite its name on Annex 1
under “Tranche A2 Commitments.”
     “Tranche A2 Interest Payment Date” shall mean (a) the last day of each
Tranche A2 Interest Period and (b) the date of any repayment or prepayment made
in respect of any Tranche A2 Loan.
     “Tranche A2 Interest Period” shall mean, with respect to any Tranche A2
Loan, (a) initially, the period commencing on and including the Borrowing Date
with respect to such Tranche A2 Loan and ending on but excluding the date
28 days thereafter and (b) thereafter,

Credit Agreement 20



--------------------------------------------------------------------------------



 



each period commencing on and including the last day of the immediately
preceding Tranche A2 Interest Period and ending on but excluding the date
28 days thereafter; provided that: (i) if any Tranche A2 Interest Period would
otherwise end on a day which is not a Business Day, such Tranche A2 Interest
Period shall end on the immediately succeeding Business Day, and (ii) if any
Tranche A2 Interest Period for any Tranche A2 Loan would otherwise (but for this
clause (ii)) extend beyond the Final Maturity Date, then such Tranche A2
Interest Period shall end on the Final Maturity Date
     “Tranche A2 Lender” shall mean any Lender having a Tranche A2 Commitment.
     “Tranche A2 Loan” shall have the meaning set forth in Section 2.1(b).
     “Tranche A2 Revolving Percentage” shall mean, as to any Tranche A2 Lender,
the percentage which such Tranche A2 Lender’s Tranche A2 Commitment is of the
aggregate amount of Tranche A2 Commitments of all Tranche A2 Lenders.
     “Tranche B Borrowing Date “ shall have the meaning set forth in
Section 2.1(c).
     “Tranche B Commitment” shall mean, as to any Lender, the commitment of such
Lender, on and subject to the terms and conditions of this Agreement, to make
Tranche B Loans to the Borrower pursuant to Section 2.1(c) in a principal amount
up to but not exceeding the amount specified opposite its name on Annex 1 under
“Tranche B Commitments.”
     “Tranche B Commitment Period” shall mean the period from and including the
Effective Date to the date five Business Days following the Effective Date.
     “Tranche B Lender” shall mean any Lender with a Tranche B Commitment.
     “Tranche B Loan” shall have the meaning set forth in Section 2.1(c).
     “Tranche B Principal Payment Date” shall mean April 28, 2007 and the 28th
day of each July, October, January and April thereafter; provided that if any
such date is not a Business Day, then such Tranche B Payment Date shall be the
next Business Day unless such next Business Day would fall in another calendar
month, in which case such Tranche B Payment Date shall be the immediately
preceding Business Day.
     “Tranche Majority Lenders” shall mean, with respect to any Lenders holding
any Tranche of Loans on any date, those Lenders whose Commitments with respect
to such Tranche represent more than 50% of the aggregate Commitments of such
Tranche (or, after all of such Commitments have terminated, those Lenders whose
Loans in such Tranche represent more than 50% of all Loans of such Tranche).
     “Voting Stock” shall mean, with respect to any Person, capital stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
     “Wholly Owned” shall mean, with respect to any Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than any
director’s qualifying shares or any

Credit Agreement 21



--------------------------------------------------------------------------------



 



minimum statutorily required shares under Mexican law) are owned by such Person
or one or more Wholly Owned Subsidiaries of such Person.
     SECTION 1.2 Other Interpretive Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the Notes or any certificate or other document made or delivered
pursuant hereto.
     (b) Unless otherwise expressly provided herein, references to agreements
(including this Agreement) and other documents shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
that such amendments and other modifications are not prohibited by this
Agreement, the Notes or the Arrendadora Pledges.
     (c) Accounting terms not defined herein shall have the meanings customarily
given in accordance with GAAP as in effect on the Effective Date. All ratios and
computations shall be computed in conformity with GAAP applied on a consistent
basis in Dollars.
     (d) The term “including” is not limiting and means “including without
limitation.”
     (e) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Annex, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
     (f) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (g) The terms “may” and “might” and similar terms used with respect to the
taking of an action by any Person shall reflect that such action is optional and
not required to be taken by such Person.
     (h) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, unless otherwise specified, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.” Periods of days referred to in this Agreement shall be counted
in calendar days unless Business Days are expressly prescribed.
     (i) The Loan Documents are the result of negotiations among and have been
reviewed by counsel to each of the parties, and are the products of all such
parties. Accordingly, they shall not be construed against any Person merely
because of any such Person’s involvement in their preparation.
     SECTION 1.3 Exchange Rates; Currency Equivalents. (a) The Administrative
Agent shall determine the Exchange Rates as of each Revaluation Date to be used
for calculating Dollar Equivalent amounts of Tranche A2 Loans and Peso
Equivalent amounts of Tranche A2 Commitments. Such Exchange Rates shall become
effective as of such Revaluation Date and shall be the Exchange Rates employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for

Credit Agreement 22



--------------------------------------------------------------------------------



 



purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.
     (b) Wherever in this Agreement in connection with a Tranche A2 Commitment
or prepayment of a Tranche A2 Loan, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, such amount shall be the Peso
Equivalent of such Dollar amount (rounded to the nearest unit of Pesos, with 0.5
of a unit being rounded upward), as determined by the Administrative Agent.
ARTICLE II.
LOANS, ETC.
     SECTION 2.1 The Loans. (a) The Tranche Al Loans. Subject to the terms and
conditions set forth herein, each Tranche Al Lender severally agrees to make
revolving loans in Dollars (collectively, the “Tranche A1 Loans”) to the
Borrower from time to time during the Tranche A Commitment Period in such
Tranche A1 Lender’s Tranche A1 Revolving Percentage of such aggregate amounts as
the Borrower may from time to time request under the Tranche Al Loans; provided
that (i) the aggregate amount of Tranche A1 Loans requested by the Borrower to
be made on a Borrowing Date must be in a minimum of US$5,000,000 and integral
multiples of US$1,000,000 in excess thereof and (ii) no Tranche Al Lender shall
be permitted or required to make any Tranche A1 Loan if after giving effect to
such Tranche A1 Loans: (A) the sum of (1) the principal amount under all Tranche
Al Loans outstanding and (2) the Dollar Equivalent of the principal amount under
all Tranche A2 Loans outstanding would exceed an amount equal to
(x) US$30,000,000 minus (y) the amount of all reductions of Revolving
Commitments made in accordance with Section 2.7; (B) the principal amount under
all Tranche Al Loans outstanding would exceed an amount equal to
(x) US$19,521,000 minus (y) the amount of all reductions of Tranche Al
Commitments made in accordance with Section 2.7; (C) there would be more than
six distinct Interest Periods applicable to Revolving Loans; or (D) outstanding
Tranche Al Loans of such Tranche Al Lender would exceed its Tranche Al
Commitment. Subject to the foregoing, Tranche A1 Loans may be repaid and
reborrowed from time to time.
     (b) The Tranche A2 Loans. Subject to the terms and conditions set forth
herein, each Tranche A2 Lender severally agrees to make revolving loans in Pesos
(collectively, the “Tranche A2 Loans”) to the Borrower from time to time during
the Tranche A Commitment Period in such Tranche A2 Lender’s Tranche A2 Revolving
Percentage of the Peso Equivalent of such aggregate amounts as the Borrower may
from time to time request under the Tranche A2 Loans; provided that (i) the
aggregate amount of Tranche A2 Loans requested by the Borrower to be made on a
Borrowing Date must be in a minimum of the MXP$50,000,000 and integral multiples
of MXP$10,000,000 in excess thereof and (ii) no Tranche A2 Lender shall be
permitted or required to make any Tranche A2 Loan if after giving effect to such
Tranche A2 Loans, (A) the sum of (1) the principal amount under all Tranche A1
Loans outstanding and (2) the Dollar Equivalent of the principal amount under
all Tranche A2 Loans outstanding would exceed an amount equal to
(x) US$30,000,000 minus (y) the amount of all reductions of Revolving
Commitments made in accordance with Section 2.7; (B) the principal amount under
all Tranche A2 Loans outstanding would exceed an amount equal to (x) the Peso
Equivalent of US$10,479,000 minus (y) the amount of all reductions in Tranche A2
Commitments made in accordance with Section 2.7; (C) there would be more than
six distinct Interest Periods

Credit Agreement 23



--------------------------------------------------------------------------------



 



applicable to Revolving Loans; or (D) outstanding Tranche A2 Loans of such
Tranche A2 Lender would exceed its Tranche A2 Commitment. Subject to the
foregoing, Tranche A2 Loans may be repaid and reborrowed from time to time.
     (c) The Tranche B Loans. Subject to the terms and conditions set forth
herein, each Tranche B Lender severally agrees to make a term loan in Dollars
(its “Tranche B Loan”) to the Borrower on any one Business Day (the “Tranche B
Borrowing Date”) during the Tranche B Commitment Period in an aggregate
principal amount outstanding not to exceed the Tranche B Commitment of such
Tranche B Lender and, as to all Tranche B Lenders, in an aggregate principal
amount not to exceed US$76,000,000. The Tranche B Loans may, at the Borrower’s
election pursuant to the applicable Notice of Borrowing/Continuation, have at
any time up to three distinct Dollar Interest Periods, each such Dollar Interest
Period being applied to such portion of the Tranche B Loans as the Borrower
shall designate in its Notice of Borrowing/Continuation for the Tranche B Loans.
Any amounts not borrowed on the Tranche B Borrowing Date with respect to the
Tranche B Loans may not be borrowed thereafter and any available amounts not
requested to be borrowed under the Tranche B Loans prior to the termination of
the Tranche B Commitment Period shall result in the pro rata irrevocable
termination of an equivalent amount of the Tranche B Commitments on the earlier
of (i) the date on which the Administrative Agent receives the Notice of
Borrowing/Continuation with respect to the Tranche B Loans or (ii) the
termination of the Tranche B Commitment Period.
     SECTION 2.2 Notes. The Loans made by each Lender shall be evidenced by
promissory notes which qualify as pagarés under Mexican law, issued by the
Borrower and guaranteed (por aval) by the then existing Guarantors (subject to
Section 6.13) substantially in the form of Exhibit A (for Dollar Loans) and
Exhibit B (for Tranche A2 Loans) (each a “Note”), delivered to the
Administrative Agent on behalf of each of the Lenders on or before the Initial
Borrowing Date, appropriately completed, representing the full amount of each
such Lender’s Tranche A1 Commitment, Tranche A2 Commitment or Tranche B
Commitment, as the case may be; provided that in case of conflict between the
terms of this Agreement and any such Note, the terms of this Agreement shall
prevail and the Lenders shall not be entitled to claim amounts due under the
Notes in excess of amounts due under this Agreement.
     SECTION 2.3 Borrowings and Continuations. The Borrower shall give the
Administrative Agent irrevocable notice of a request for the borrowing of any
Loans hereunder, or the continuation of Dollar Loans hereunder, substantially in
the form of Exhibit G (which notice must be received by the Administrative Agent
prior to 12:00 noon, New York City time, at least three Business Days prior to
the requested Borrowing Date for a Loan or, in the case of continuation of
Dollar Loans, at least three Business Days prior to the end of the then current
Dollar Interest Period for such Dollar Loans), specifying (a) the Tranche under
which the Loans are to be made or continued, (b) the aggregate amount of the
Loans to be borrowed or continued, (c) the requested Borrowing Date (or, as
applicable, date of continuation, which shall be the Dollar Interest Payment
Date for such Dollar Loans) and (d) with respect to Dollar Loans, the Dollar
Interest Period applicable to each portion of such Dollar Loans (the “Notice of
Borrowing/Continuation”). Each borrowing or continuation of Dollar Loans shall
be in a principal amount of US$5,000,000 and integral multiples of US$1,000,000.
Each borrowing of Tranche A2 Loans shall be in a principal amount of
MXP$50,000,000 and integral multiples of MXP$10,000,000 in excess thereof. Upon
receipt of a Notice of Borrowing/Continuation, the

Credit Agreement 24



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly notify each Lender that has a Commitment
with respect to the relevant Tranche of the amount of each Loan to be made or
Dollar Loan to be continued by such Lender and the other relevant terms thereof.
Not later than 1:00 p.m., New York City time, on the relevant Borrowing Date
each such Lender shall make available to the Administrative Agent an amount in
immediately available funds in Dollars or Pesos, as applicable, equal to the
Loan to be made by such Lender, at the applicable Administrative Agent’s Office.
Unless the Administrative Agent determines that any applicable condition
specified in Article IV has not been satisfied, the Administrative Agent shall
credit the amounts so received, in like funds, to the account of the Borrower
maintained with the Administrative Agent in New York City, in the case of Dollar
Loans, or in Mexico City, in the case of Tranche A2 Loans. In furtherance of the
foregoing, the Borrower hereby irrevocably authorizes the Administrative Agent
to apply such amounts as the Borrower shall direct in the Notice of
Borrowing/Continuation.
     SECTION 2.4 Several Obligations; Remedies Independent. The obligations of
the Lenders hereunder to make Loans and to make payments pursuant to
Section 11.2(c) are several and not joint. The failure of any Lender to make any
Loan or to make any payment under Section 11.2(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or to make its payment under Section 11.2(c). The
amounts payable by the Borrower at any time hereunder and under the Notes to
each Lender shall be a separate and independent debt, and each Lender shall be
entitled to protect and enforce its individual rights arising out of this
Agreement and the Notes independently of any other Lender, and it shall not be
necessary for any other Lender or either Agent to consent to, or be joined as an
additional party in, any proceedings to recover the payment of any overdue
amounts.
     SECTION 2.5 Repayment. (a) Revolving Loans. The Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Lender the full
principal amount of the outstanding Revolving Loans on the Final Maturity Date.
     (b) Tranche B Loans. The Borrower agrees to pay to the Administrative Agent
for the account of each Tranche B Lender the full principal amount of the
Tranche B Loans in seven equal consecutive quarterly installments, one payable
on each Tranche B Principal Payment Date; provided that on the Final Maturity
Date the then aggregate unpaid principal amount of the outstanding Tranche B
Loans shall be paid in full.
     SECTION 2.6 Optional Prepayments. (a) The Borrower may, without penalty or
premium but subject to the indemnity provisions of Section 3.4, prepay all or a
portion of the Loans, upon at least three Business Days’ prior irrevocable
notice to the Administrative Agent specifying the Loans to be prepaid, their
Tranche and their corresponding Borrowing Date and the date and amount of the
prepayment; provided that each partial prepayment of any Tranche shall be in the
minimum amount of US$5,000,000 or MXP$50,000,000 with respect to Dollar Loans or
Tranche A2 Loans, respectively, and integral multiples of US$ 1,000,000 or
MXP$10,000,000 in excess thereof with respect to Dollar Loans or Tranche A2
Loans, respectively. Upon receipt of a notice of prepayment, the Administrative
Agent shall promptly give notice thereof to each Lender holding a Loan to be
prepaid. If such notice of prepayment is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein, together with

Credit Agreement 25



--------------------------------------------------------------------------------



 



accrued interest to, and any other amounts then due on, each such date on the
amount prepaid. Each optional prepayment shall be applied pro rata to the Loans
made on the Borrowing Date and under the Tranche being prepaid in accordance
with Section 2.13(a) and (with respect to Tranche B Loans) to the installments
of principal pro rata across the remaining scheduled amortizations. Any Tranche
B Loan prepaid may not be reborrowed.
     SECTION 2.7 Optional Reduction of Revolving Commitments. (a) The Borrower
may from time to time during the Tranche A Commitment Period, on at least three
Business Days’ prior written notice received by the Administrative Agent (which
shall promptly give notice thereof to each Tranche A 1 Lender or Tranche A2
Lender, as applicable), permanently reduce (i) the amount of the Tranche Al
Commitments to an amount not less than the aggregate principal amount of all
outstanding Tranche Al Loans (after giving effect to any payment or prepayment
thereof) and/or (ii) the amount of the Tranche A2 Commitments to an amount not
less than the aggregate principal amount of all outstanding Tranche A2 Loans
(after giving effect to any payment or prepayment thereof). Any such reduction
of Tranche A l Commitments or Tranche A2 Commitments shall be in the minimum
amount of US$5,000,000 or MXP$50,000,000, respectively, and integral multiples
of US$1,000,000 or MXP$10,000,000, respectively, in excess thereof. The Borrower
may at any time on like notice during the Tranche A Commitment Period terminate
the Tranche Al Commitments and/or the Tranche A2 Commitments, as the case may
be, upon payment in full of the entire principal amount then outstanding of the
Tranche Al Loans and/or Tranche A2 Loans, as the case may be, together with all
accrued and unpaid interest thereon and all other amounts payable by the
Borrower in connection therewith.
     (b) All reductions of Revolving Commitments shall be pro rata among the
Tranche A1 Lenders or the Tranche A2 Lenders, as applicable, according to their
Tranche A1 Revolving Percentages or Tranche A2 Revolving Percentages, as
applicable.
     SECTION 2.8 Mandatory Prepayments. (a) If on any date the Borrower or any
its Subsidiaries shall receive Net Cash Proceeds from any Prepayment Event, the
Borrower shall promptly, and in any event within ten Business Days, make a
prepayment of the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that the Borrower shall not be required to prepay the Loans
as a result of a Prepayment Event under clause (a) or (b) of the definition
thereof if (and to the extent in excess of the Prepayment Threshold Amount), for
any fiscal year of the Borrower with respect to such Net Cash Proceeds received
by the Borrower or any of its Subsidiaries from any of the events described in
clause (a) or (b), respectively, of such definition that are in excess of US$
1,000,000 (with amounts under each such clause (a) and clause (b) being
separately calculated as in excess of US$1,000,000 (each, the “Prepayment
Threshold Amount”)), the Borrower shall have delivered to the Administrative
Agent a Reinvestment Notice prior to the date on which a prepayment would
otherwise be required under this Section 2.8(a). If the Borrower delivers a
Reinvestment Notice pursuant to the proviso to the immediately preceding
sentence, such Net Cash Proceeds may be applied for the purposes set forth in
such Reinvestment Notice and, if not so applied by the Reinvestment Prepayment
Date with respect to the relevant Prepayment Event, shall be applied on such
date to prepay the loans in accordance with clause (c) below, until such
outstanding Loans are repaid in full.

Credit Agreement 26



--------------------------------------------------------------------------------



 



     (b) Following the end of each fiscal year of the Borrower ended on or after
December 31, 2006, the Borrower shall prepay the Loans in an aggregate amount
equal to 50% of Excess Cash Flow for such fiscal year. Each prepayment pursuant
to this clause (b) shall be made on or before the date 30 days after the date on
which financial statements are delivered pursuant to Section 6.2(a) with respect
to the fiscal year for which Excess Cash Flow is being calculated (and in any
event within 120 days after the end of such fiscal year); provided that if the
last day of a Dollar Interest Period shall occur after the date such financial
statements are so delivered but prior to the date 30 days thereafter, the
Borrower shall prepay the Loans on such last day of such Dollar Interest Period.
     (c) Amounts to be applied in connection with prepayments made pursuant to
clauses (a) and (b) shall be applied (i) first to the Tranche B Loans in the
inverse order of maturity of the installments of principal thereof and (ii)
second, once all amounts due under the Tranche B Loans have been paid in full,
to reduce permanently the Tranche Al Commitments and the Tranche A2 Commitments,
pro rata. After giving effect to such Commitment reductions, if the aggregate
amount of Tranche Al Loans outstanding would exceed the then amount of the
Tranche Al Commitments or if the aggregate amount of Tranche A2 Loans
outstanding would exceed the then amount of the Tranche A2 Commitments, the
Borrower shall repay each such excess amount promptly (and, in any event, within
ten Business Days) after the event giving rise to such reduction of the
Revolving Commitments.
     (d) Each prepayment of Loans under this Section 2.8 shall be made together
with accrued interest to the date of such prepayment on the amount so prepaid
and any other amounts due pursuant to Section 3.4. Any amount prepaid under this
Section 2.8 may not be reborrowed.
     SECTION 2.9 Interest. (a) Dollar Loans. The Borrower shall pay to the
Administrative Agent for the account of each Dollar Lender interest on the
unpaid principal amount of the Dollar Loans for each day during each Dollar
Interest Period for each such Dollar Loan until the date on which such Dollar
Loans are paid in full at a rate per annum equal to Eurocurrency Rate determined
for such Dollar Interest Period plus the relevant Applicable Margin.
     (b) Tranche A2 Loans. The Borrower shall pay to the Administrative Agent
for the account of each Tranche A2 Lender interest on the unpaid principal
amount of the Tranche A2 Loans for each day during each Tranche A2 Interest
Period for each such Tranche A2 Loan until the date on which such Tranche A2
Loans are paid in full at a rate per annum equal to the THE Rate determined for
such Tranche A2 Interest Period plus the relevant Applicable Margin.
     (c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable on the principal amount of any Loan (to the extent permitted by
Applicable Law) or (iii) any fee payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the Default Rate from
the date of such non-payment until paid in full and shall be payable on demand.
     (d) Except as otherwise provided in clause (c), interest shall be payable
in arrears on (i) in the case of Dollar Loans, each Dollar Interest Payment Date
for the applicable Dollar Loan

Credit Agreement 27



--------------------------------------------------------------------------------



 



or (ii) in the case of Tranche A2 Loans, each Tranche A2 Interest Payment Date
for the applicable Tranche A2 Loan.
     SECTION 2.10 Computation of Interest. (a) Interest in respect of the Loans
shall be calculated on the basis of a 360-day year for the actual days elapsed;
provided that if interest with respect to any Dollar Loan shall apply at the
Base Rate in accordance with this Agreement, such interest shall be calculated
on the basis of a 365/366-day year for the actual days elapsed. The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of each determination of Eurocurrency Rate or the TILE Rate; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender, as the case may be, a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.9(a) and (b).
     SECTION 2.11 Inability to Determine Interest Rate. (a) In the event that
the Administrative Agent shall have reasonably determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the interbank eurodollar market, adequate means do not
exist for ascertaining the Eurocurrency Rate applicable pursuant to
Section 2.9(a), for any requested Dollar Interest Period, the Administrative
Agent shall forthwith give notice by facsimile of such determination to the
Borrower and each Dollar Lender at least one day prior to the last day of the
current Dollar Interest Period. Thereafter, the obligation of the Lenders to
make or maintain Dollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for the making or
continuation of a Dollar Loan or, failing that, such Dollar Loan requested or
continued by the Borrower will bear interest at the Base Rate plus the
Applicable Margin.
     SECTION 2.12 Fees. (a) Administration Fee. The Borrower agrees to pay to
the Administrative Agent, for its account, all fees in such amount and in such
manner as shall have been agreed to by the Administrative Agent and the Borrower
in a separate fee letter (the “Administration Fee Letter”).
     (b) Arrangement Fees. The Borrower agrees to pay to Banc of America
Securities LLC and BBVA Securities Inc., for their account, all fees in such
amount and in such manner as shall have been agreed to among the Arrangers and
the Borrower in a separate fee letter dated as of September 6, 2005 (the
“Arrangement Fee Letter”).
     (c) Collateral Agency. The Borrower agrees to pay to the Collateral Agent,
for its account, all fees in such amount and in such manner as shall have been
agreed to by the Collateral Agent and the Borrower in a separate fee letter (the
“Collateral Agency Fee Letter”).
     (d) Commitment Fee.(i) (i) The Borrower agrees to pay to the Administrative
Agent, for the account of each Revolving Lender with a Revolving Commitment, a
commitment fee on the

Credit Agreement 28



--------------------------------------------------------------------------------



 



daily average unused portion of such Lender’s Tranche A1 Commitment and/or
Tranche A2 Commitment for the period from and including the Effective Date to
but excluding the last day of the Tranche A Commitment Period applicable to the
Tranche Al Commitments or the Tranche A2 Commitments, as the case may be (the
“Commitment Fee”) at a rate per annum determined based on the aggregate level of
disbursements under Tranche Al Loans and the Dollar Equivalent of the
disbursements under Tranche A2 Loans in accordance with the table below:

          Aggregate outstanding     Revolving Loans   Commitment Fee Rate
> US$20,000,000
    0.50 %
³ US$10,000,000 to £ US$20,000,000
    0.75 %
< US$10,000,000
    1.00 %

     (ii) The Commitment Fee shall be payable in arrears on each Commitment Fee
Payment Date, for the period then ending for which such Commitment Fee shall not
have been theretofore paid. The Commitment Fee shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.
     SECTION 2.13 Pro Rata Treatment and Payments. (a) Except as otherwise
provided herein, (i) each payment by the Borrower on account of principal of the
Loans shall be made pro rata to the Lenders according to the respective
outstanding principal amounts of the Loans then due and payable, converting the
amount of all Tranche A2 Loans for purposes of any such pro rata calculations
into Dollars based on the Dollar Equivalent thereof, and (ii) each payment of
interest on the Loans shall be made for the account of the Lenders pro rata in
accordance with the respective amounts of interest on the Loans then due and
payable to them.
     (b) Payments of principal and interest in respect of Dollar Loans and
payments of fees shall be made in Dollars. Payments of principal and interest in
respect of Tranche A2 Loans shall be made in Pesos, and payments of other
amounts shall be made in Dollars. All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or set-off. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office and in immediately available funds, and shall be
made not later than 2:00 p.m., New York City time, on the date specified herein.
The Administrative Agent shall distribute such payments to the Lender or Lenders
entitled to receive the same promptly upon receipt in like funds as received.
All payments received by the Administrative Agent after 2:00 p.m., New York City
time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment on a Loan
becomes due and payable on a day other than a Business Day therefor, the
maturity thereof shall be extended to the next succeeding Business Day for such
Loan (and such extension of time shall be reflected in computing interest or
fees, as the case may be) unless, with respect to Dollar Loans, the result of
such extension would be to extend such payment into another calendar month, in
which event such payment shall be made on the immediately preceding Business
Day.
     (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan that such Lender will not make
available to the Administrative

Credit Agreement 29



--------------------------------------------------------------------------------



 



Agent such Lender’s share of such Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower, upon receipt of notice from the
Administrative Agent of such failure, severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the Overnight Rate and (ii) in the case of
a payment to be made by the Borrower, the interest rate applicable to the Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Commitment to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Commitment. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
     (e) Except as otherwise set forth herein, all payments made under this
Agreement or any other Loan Document shall be applied first (in each case on a
pro rata basis to the recipients thereof based upon the amounts then owed to
them) to pay fees and expenses due to the Beneficiaries under the Loan
Documents, then to pay accrued and unpaid interest on the Loans, then to pay
principal of the Loans and then to pay any and all other amounts payable to the
Beneficiaries under the Loan Documents.
     SECTION 2.14 Set-Off, Sharing of Payments, Etc. (a) Without limiting any of
the obligations of the Loan Parties or the rights of any Beneficiary under the
Loan Documents, if the Borrower shall fail to pay when due (whether at stated
maturity, by acceleration or otherwise) any amount payable by it hereunder or
under any other Loan Document, then (to the extent not in violation of an
Applicable Law) each Beneficiary may, without prior notice to any Loan Party
(which notice is expressly waived by it to the fullest extent permitted by
Applicable Law), set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final, in any
currency, matured or unmatured) at any time held or any other Indebtedness owing
by such Beneficiary or any of its Affiliates (in each case, including any branch
or agency thereof) to or for the credit or account of the Borrower or any other
Loan Party.

Credit Agreement 30



--------------------------------------------------------------------------------



 



Each Beneficiary shall promptly provide written notice of any such set-off by it
to the Borrower and the Administrative Agent; provided that failure by such
Beneficiary to provide such notice shall not give the Borrower any cause of
action or right to damages or affect the validity of such set-off and
application.
     (b) If, other than as expressly provided elsewhere herein, any Beneficiary
shall obtain on account of the Obligations owing to it hereunder or in respect
of its Loans any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) in excess of its share of payments on
account of the Obligations obtained by all the Beneficiaries, such Beneficiary
shall forthwith (i) notify the Administrative Agent of such fact, and
(ii) purchase from the other Beneficiaries such participations in such amounts
made by them as shall be necessary to cause such purchasing Beneficiary to share
the excess payment ratably with each of them; provided, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Beneficiary, such purchase shall to that extent be rescinded and each other
Beneficiary shall repay to the purchasing Beneficiary the purchase price paid
therefor, without interest. The provisions of this Section 2.14(b) shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.14 and will in each case notify the Lenders
and the Borrower following any such purchases.
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Beneficiary acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff permitted hereunder and counterclaim with respect to
such participation as fully as if such Beneficiary were a direct creditor of
such Loan Party in the amount of such participation.
ARTICLE III.
YIELD PROTECTION, ETC.
     SECTION 3.1 Taxes. (a) All payments made by each Loan Party under this
Agreement and any Notes shall be made free and clear of, and without deduction
for or on account of, any present or future Taxes, including Other Taxes (but
excluding any tax imposed on or measured by the net income or net profits or
capital (or any franchise or similar tax imposed in lieu thereof) of a
beneficiary of such payment (each a “Payee”) pursuant to the laws of the
jurisdiction (or any political subdivision thereof) in which it is organized or
the jurisdiction (or any political subdivision thereof) in which the Lending
Office of such Lender is located and any withholding taxes to the extent imposed
by reason of any Payee, that is not a Mexican Financial Institution, or its
assignees or participants, if any, failing to make reasonable commercial
efforts, consisting of timely making any necessary filing and taking related
action, to maintain its registration for the purposes of Article 195(1) or
Article 196(11) of the Mexican Income Tax Law (Ley del Impuesto Sobre la Renta)
or any successor provision with Hacienda (collectively, the “Excluded Taxes”)).
If any such Taxes that are not Excluded Taxes (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to any Payee hereunder (subject
to the right of such Loan Party to contest any such requirement in good faith,
so long as

Credit Agreement 31



--------------------------------------------------------------------------------



 



proper reserves are maintained and each Payee hereunder is paid the full amounts
payable hereunder including any additional amounts payable), such Loan Party
shall pay such Non-Excluded Taxes, including Other Taxes, to the appropriate
taxing authority, and the amounts payable to each such Payee shall be increased
by such additional amounts (the “Additional Amounts”) necessary to yield to such
Payee (after payment of all Non-Excluded Taxes, Other Taxes and Additional
Amounts, including any of the foregoing levied on Additional Amounts) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement in the absence of such payments or deductions;
provided that no such Additional Amounts shall be payable in respect of any
Taxes that would not have been imposed but for a failure by a Payee to provide
the documents required by Section 3.1(c) strictly pursuant to the terms of, and
only in the circumstances specified in, Section 3.1(c), in excess of the
Additional Amounts that would have been payable had such documents been
provided. In addition, such Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law. Whenever any
Non-Excluded Tax or Other Tax is payable by a Loan Party, as promptly as
possible thereafter, such Loan Party shall send to the Administrative Agent, for
the account of such Payee, a certified copy by a Responsible Officer of such
Loan Party of a stamped filed receipt showing payment thereof or such other
document reasonably satisfactory to such Payee showing payment thereof. If such
Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, such Loan Party shall
indemnify the affected Payee for any incremental taxes, interest, penalties,
loss, liability, claim or expense (including legal fees and expenses) that may
become payable by any such Payee as a result of any such failure. This indemnity
and agreement shall survive termination of the Agreement and payment of the
Loans.
     (b) Each Loan Party shall indemnify the Administrative Agent and each
Payee, within 10 days after written demand therefor, for the full amount of any
Non-Excluded Taxes or Other Taxes paid by the Administrative Agent or such Payee
on or with respect to any payment by or on account of any obligation of such
Loan Party hereunder (including Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Payee, or by the Administrative Agent on its own behalf or on behalf
of a Payee, shall be conclusive absent manifest error.
     (c) Each Payee that is not a Mexican Financial Institution shall from time
to time, at the request of the Borrower or the Administrative Agent, furnish to
the Borrower or the Administrative Agent, as the case may be, such documentation
required under Applicable Law as may be required to establish any available
exemption from, or reduction in the amount of, otherwise applicable Non-Excluded
Taxes; provided that (i) such documentation is consistent with Applicable Law
and (ii) such documentation would not, in the judgment of such Payee, require
such Payee to disclose any confidential or proprietary information or otherwise
be disadvantageous to such Payee; provided that a documentation shall not be
considered disadvantageous solely by virtue of administrative inconvenience to
such Payee. The Borrower and the Administrative Agent shall be entitled to rely
upon the accuracy of any such documentation furnished to it by any Payee that is
not a Mexican Financial Institution and shall

Credit Agreement 32



--------------------------------------------------------------------------------



 



have no obligation to indemnify such Payee for any incremental taxes, interest
or penalties that may become payable by such Payee solely as a result of any
inaccuracy contained therein or the Payee’s failure to furnish such
documentation.
     SECTION 3.2 Illegality. Notwithstanding any other provisions herein, if any
Applicable Law or any change therein or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain a Loan as
contemplated by this Agreement, then such Lender may give notice thereof to each
of the Borrower and the Administrative Agent and, upon the giving of such notice
(a) the Commitments of such Lender hereunder to make further Loans shall
forthwith be canceled (with, unless the Borrower replaces such Lender in
accordance with Section 3.6 within ten Business Days following such notice, a
corresponding reduction of the aggregate amount of the Commitments under the
Tranche of the canceled Commitment) and/or (b) if such Applicable Law shall so
mandate, such Lender’s Loan shall be prepaid in full by the Borrower, together
with accrued and unpaid interest thereon and all other amounts payable by the
Borrower under this Agreement, on or before such date as shall be mandated by
such Applicable Law (such prepayment not being shared as described in
Section 2.13 with any Lenders not so affected); provided that if it is lawful
for such Lender to maintain its Loan through the last day of the then current
Dollar Interest Period or Tranche A2 Interest Period, as the case may be, such
payment shall be made on such date.
     SECTION 3.3 Additional Costs. (a) If, after the Effective Date, and as a
result of the adoption of any law, regulation, treaty or official directive or
request (whether or not having the force of law) or any change therein or any
introduction thereof (which such change or introduction is publicly announced
through official governmental, regulatory or other customary means after the
Effective Date) or compliance therewith by the Borrower, the Administrative
Agent or any Lender (or any corporation Controlling such Lender) including those
relating to taxation, reserves, special deposit, cash ratio, liquidity, capital
adequacy or Eurocurrency Liabilities, if applicable or other requirement or any
other form of banking or monetary requirements or controls, any of the following
shall occur:
     (i) the cost to any Lender of maintaining its Loans is increased by an
amount determined by such Lender to be material; or
     (ii) any amount receivable by any Lender is reduced by an amount determined
by such Lender to be material as a result of maintaining its Loans; or
     (iii) the rate of return on such Lender’s (or its Controlling
corporation’s) capital is reduced as a consequence of its obligations hereunder
below that which such Lender could have achieved but for such adoption, change
or introduction (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material;
in the case of each of clauses (i), (ii) and (iii) other than any increase in or
incurrence of cost, reduction in yield or other return or additional payment
resulting from Excluded Taxes, then and in each such case:

Credit Agreement 33



--------------------------------------------------------------------------------



 



     (A) such Lender or the Administrative Agent (an “Affected Party”) shall
notify the Borrower through the Administrative Agent in writing of such event
promptly upon its becoming aware of the event entitling it to make a claim; and
     (B) within a reasonable period (not exceeding 15 Business Days) following
any demand from time to time by such Affected Party through the Administrative
Agent (with a copy contemporaneously sent to the Borrower), the Borrower shall
pay to the Administrative Agent, for the account of such Affected Party, such
amount as shall compensate such Affected Party for such increased cost, reduced
amount receivable or reduction in rate of return (excluding anticipated profits
unrelated to those measured by the Applicable Margin, the Default Rate, if
applicable, and the Commitment Fee). The certificate of such Affected Party
specifying the amount of such compensation shall be conclusive save in the case
of manifest error.
     (b) If an Affected Party shall request compensation under this Section 3.3,
such Affected Party shall furnish to the Borrower a statement setting forth the
basis for requesting such compensation.
     (c) The covenants and agreements set forth in this Section 3.3 shall
survive the termination of this Agreement and the payment of the outstanding
Loans. Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 3.3 shall not constitute a waiver of such Affected
Party’s right to demand compensation; provided that the Borrower shall not be
required to compensate an Affected Party, as applicable, pursuant to this
Section 3.3 for any increased costs or reductions incurred more than 180 days
prior to the date that such Affected Party notifies the Borrower of the event
giving rise to such increased costs or reductions and of such Affected Party’s
intention to claim compensation therefor; and provided further that, if the
event giving rise to such increased costs or reduction is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof.
     SECTION 3.4 Funding Losses. The Borrower agrees to indemnify each Lender
and to hold such Lender harmless from any actual loss or expense (excluding loss
of profit) which such Lender may sustain or incur as a consequence of
(a) default by the Borrower in payment when due (by acceleration or otherwise)
of the principal amount of or interest on the Loans of such Lender, (b) default
by the Borrower in making a borrowing of Loans or any prepayment after the
Borrower has given a notice in accordance with Section 2.3 or 22-6 and (c) the
making by the Borrower of a prepayment of the Loans on a day which is not the
last day of a Dollar Interest Period (with respect to Dollar Loans) or Tranche
A2 Interest Period (with respect to Tranche A2 Loans) (whether or not the
Administrative Agent or such Lender has previously consented to such
prepayment), including any such loss or expense arising from interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
its Loans hereunder as set forth in a certificate of such Lender delivered to
the Borrower through the Administrative Agent. This covenant shall survive
termination of this Agreement and payment of the Loans.

Credit Agreement 34



--------------------------------------------------------------------------------



 



     SECTION 3.5 Change of Lending Office. Each Lender that is not a Mexican
Financial Institution agrees that, upon the occurrence of any event giving rise
to the operation of Section 3.1(a) (other than the imposition of the Mexican
withholding taxes expected, based upon the identity and place of residence of
each Lender on the Effective Date, or the Mexican withholding taxes applicable
to interest payments made to an Eligible Assignee), 33.22 or 31(a) as to it and
upon request by the Borrower, it will use its commercially reasonable efforts to
avoid or minimize the consequences of such event if such action shall not, in
the judgment of such Lender, as the case may be, be illegal or economically or
otherwise disadvantageous to it. If such Lender is entitled to compensation for
the events specified under Section 3.1 (other than as set forth in the preceding
sentence) or 31(a), or the Borrower is required to make a prepayment as a result
of the operation of Section 3.2, such Lender shall use commercially reasonable
efforts for a period of 30 days to designate a different Lending Office for any
Obligation affected by such event if such designation will avoid the need for,
or reduce the amount of, such compensation (except as set forth in the preceding
sentence) and will not, in the sole opinion of such Lender, result in any
economic, legal or regulatory or other disadvantage to such Lender or any of its
Affiliates.
     SECTION 3.6 Replacement of Lenders. The Borrower shall be permitted, at its
sole expense and effort, to replace with a replacement financial institution or
Eligible Assignee any Lender (a) that requests reimbursement for amounts owing
pursuant to Section 3.1(a) (but only if such Lender is (i) not a Mexican
Financial Institution and (ii) a financial institution not registered with
Hacienda for purposes of Article 195(1) or Article 196(11) of the Mexican Income
Tax Law (Ley del Impuesto Sobre la Renta) or any successor provision thereof and
not a resident of (or, if acting through a branch or agency, does not have its
principal office in) a country with which Mexico has entered into a treaty for
the avoidance of double taxation) or 11W, (b) to which the Borrower is required
to make a prepayment or commitment reduction as a result of the operation of
Section 3.2, (c) that defaults in its obligation to make its Loan hereunder or
(d) that fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or other Loan Document requiring more Lenders
than the Majority Lenders’ consent and such election, consent, amendment, waiver
or other modification is otherwise consented to by Lenders holding more than 66
2/3% of the sum of (i) all undrawn Commitments on such date and (ii) all Loans
outstanding on such date, as determined by the Administrative Agent by
converting Tranche A2 Loans into Dollars based on the Dollar Equivalent thereof
without giving effect to the Loans and undrawn Commitments attributable to such
Lender; provided that (A) such replacement does not conflict with any Applicable
Law, (B) no Default or Event of Default shall have occurred and be continuing at
the time of such replacement, (C) prior to any such replacement, such Lender
shall have taken no action under Section 3.5 which has eliminated the continued
need for payment of amounts owing pursuant to Section 3.1(a) or 31(a) or the
operation of Section 3.2, (D) the replacement financial institution shall
purchase, at par, the Loans and other amounts (including accrued and unpaid
interest) owing to such replaced Lender on or prior to the date of replacement,
(E) the Borrower shall be liable to such replaced Lender under Section 3.4 if
the Loans owing to such replaced Lender shall be purchased other than on the
last day of a Dollar Interest Period or Tranche A2 Interest Period, as the case
may be, relating to such Loans, (F) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (G) the replaced Lender shall be obligated to make such replacement
without recourse in accordance with the provisions of Section 11.8 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred

Credit Agreement 35



--------------------------------------------------------------------------------



 



to therein), (H) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 3.1 (a) or 3d(a), as the case may be, and (I) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, either Agent or
any other Lender shall have against the replaced Lender.
ARTICLE IV.
CONDITIONS PRECEDENT
     SECTION 4.1 Conditions to Initial Funding. The obligation of each Lender to
make the Loans requested to be made by it on the Initial Borrowing Date is
subject to the occurrence of the Effective Date and satisfaction of the
following conditions precedent (in addition to the conditions set forth in
Section 4.2), written notice of which satisfaction will be given by the
Administrative Agent to the Borrower:
     (a) The Administrative Agent shall have received the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders and in sufficient number of copies
for distribution to all Lenders:
     (i) Agreement. Duly executed Notes for each of the Lenders, dated the
Initial Borrowing Date, issued in accordance with this Agreement;
     (ii) Arrendadora Pledges. Each of the Arrendadora Pledges duly executed and
delivered by Arrendadora before a Mexican Public Notary;
     (iii) Opinion of Counsel to the Loan Parties. An opinion, dated the Initial
Borrowing Date, of each of White & Case LLP and White & Case, S.C., special U.S.
counsel and special Mexican counsel, respectively, to the Loan Parties, in
substantially the form of Exhibits E and F, addressed to the Agents and each
Lender;
     (iv) Opinion of Counsel to the Administrative Age. An opinion, dated the
Initial Borrowing Date, of each of Mayer, Brown, Rowe & Maw LLP and Ritch
Mueller, S.C., special U.S. counsel and special Mexican counsel, respectively,
to the Administrative Agent;
     (v) Governmental and Third-Party Approvals. Copies of all necessary orders,
consents, approvals (including authorizations from any central bank), licenses,
permissions, registrations and validations of, or notices to or filings with,
and exemptions by, any Governmental Authority, and all third-party consents and
approvals, required for the execution, delivery, performance or carrying out by
the Borrower and Arrendadora of the provisions of the Loan Documents, and for
the validity or enforceability of the obligations incurred hereunder or
thereunder, which shall be in full force and effect;
     (vi) Organizational Documents. The following organizational documents:
(A) a copy duly certified by a Mexican Public Notary, in Spanish, of the
estatutos sociales of the Borrower and Arrendadora as in effect as of the
Effective Date and the Initial Borrowing Date and further certified by the
Secretary or Alternate Secretary of the Board

Credit Agreement 36



--------------------------------------------------------------------------------



 



of Directors of each of the Borrower and Arrendadora, as to effectiveness;
(B) an incumbency certificate designating the officers of the Borrower and
Arrendadora (together with their specimen signatures) who are authorized to
execute any document in connection with the transactions contemplated by the
Loan Documents and certifying that the resolutions and powers-of-attorney
contemplated in the following clauses (C) and (D) have not been modified,
revoked or rescinded as of the date of such certificate; (C) copies notarized by
a Mexican Public Notary of resolutions of the shareholders of the Borrower and
Arrendadora certified by the Secretary of the Board of Directors of the Borrower
or Arrendadora, as the case may be, or a Responsible Officer of the Borrower or
Arrendadora, as the case may be, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and the designation of
the Process Agent as its agent for service of process; and (D) copies duly
certified by a Mexican Public Notary and by the Secretary or Alternate Secretary
of the Board of Directors of each of Arrendadora and the Borrower, of the
powers-of-attorney granted to officers of the Borrower and Arrendadora
authorizing the execution of each Loan Document and to the Process Agent to act
as agent for service of process;
     (vii) Concession Title. A copy of the Concession Title together with a
certificate, dated the Initial Borrowing Date, of the Secretary of the Board of
Directors of the Borrower or any Responsible Officer of the Borrower stating
that the Concession Title is in full force and effect and further that the
Borrower is in material compliance with all terms and conditions applicable
thereunder or pursuant to Applicable Law;
     (viii) Financial Statements. (A) Audited consolidated financial statements
of the Borrower and its Consolidated Subsidiaries for fiscal year 2004 and
(B) unaudited interim consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for the six months ended after the date of the latest
applicable financial statements delivered pursuant to clause (A) of this clause
through June 30, 2005;
     (ix) Process Agent Acceptance. A letter from the Process Agent accepting
its appointment as agent for each Loan Party.
     (b) Representations and Warranties. The representations and warranties of
the Borrower and Arrendadora contained in each of the Loan Documents shall be
true and correct in all material respects on and as of the Initial Borrowing
Date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date) with the same effect
as if made on and as of such date, and each of the Borrower and Arrendadora
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer to that effect.
     (c) No Event of Default. No Default or Event of Default shall have occurred
and be continuing on the Initial Borrowing Date or shall result from the making
of any Loan hereunder on such date or the use of the proceeds thereof, and each
of the Borrower and Arrendadora shall have delivered to the Administrative Agent
a certificate of a Responsible Officer to that effect.
     SECTION 4.2 Conditions Precedent to Each Loan. The obligation of each
Lender to make any Loan requested to be made by it on any date during the
Commitment Period is subject

Credit Agreement 37



--------------------------------------------------------------------------------



 



to the satisfaction of the following conditions precedent (in addition to the
conditions precedent set forth in Section 4.1):
     (a) Notice of Borrowing/Continuation; Notes. The Administrative Agent shall
have received a Notice of Borrowing/Continuation as required by Section 2.3.
     (b) Representations and Warranties. The representations and warranties of
the Borrower and each Guarantor contained in each of the Loan Documents (other
than any such representation or warranty which, by its term, speaks as of a
particular date) shall be true and correct in all material respects on and as of
each Borrowing Date, before and after giving effect to the making of the
relevant Loans on such Borrowing Date and to the application of the proceeds
thereof, with the same effect as if made on and as of such date.
     (c) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on any Borrowing Date or shall result from the
making of the requested Loans on such date or the use of the proceeds thereof.
     (d) Payment of Fees and Expenses. The Administrative Agent shall have
received evidence of payment of the fees and expenses then due and payable under
Section 11.2 and of any and all stamp taxes or similar taxes payable on or
before the Initial Borrowing Date in connection with the transactions
contemplated by the Loan Documents, including legal fees of special U.S. and
Mexican counsel to the Administrative Agent (all of which fees, expenses and
taxes the Borrower authorizes the Administrative Agent to deduct from proceeds
of the Loans).
     The borrowing of any Loans by the Borrower hereunder on each Borrowing Date
shall constitute a representation and warranty by the Borrower as of such
Borrowing Date that the conditions contained in clauses (b) and (c) have been
satisfied.
     SECTION 4.3 Satisfaction of Conditions Precedent. Without limiting the
generality of the provisions of Section 10.4, for purposes of determining
compliance with the conditions specified in Sections 4.1 and 4.2, each Lender
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Borrowing Date specifying its objection thereto.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders and the Agents to enter into this Agreement,
each of the Loan Parties makes the following representations and warranties to
the Lenders and the Agents as of the Effective Date, each Borrowing Date and
(with respect to any Subsidiary that becomes a Guarantor pursuant to
Section 6.13) as of the execution date of the relevant Accession Agreement, all
of which shall survive the execution and delivery of this Agreement:
     SECTION 5.1 Status and Licensing. Each Loan Party is a corporation with
variable capital (sociedad anónima de capital variable) duly organized and
validly existing under the laws of Mexico. Each Loan Party has the power and
authority to own its Property and to transact

Credit Agreement 38



--------------------------------------------------------------------------------



 



the business in which it is engaged and is duly qualified or licensed as a
foreign corporation in each jurisdiction in which such qualification or license
is required, unless failure so to have such power and authority or to qualify or
be licensed could not reasonably be expected to have a Material Adverse Effect.
     SECTION 5.2 Corporate Power and Authority; Enforceable Obligations.
(a) Each Loan Party has the corporate power to execute, deliver and perform the
terms and provisions of the Loan Documents to which it is a party, and has taken
all necessary corporate action required by its estatutos sociales to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party.
     (b) Each Loan Document to which such Loan Party is a party has been duly
authorized, executed and delivered by such Loan Party.
     (c) Each of the Loan Documents to which such Loan Party is a party
constitutes, and each Note when executed and delivered by it for value received
will constitute, legal, valid and binding obligations of such Loan Party
enforceable in accordance with their respective terms except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, concurso
mercantil, quiebra, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law); provided that the assets
subject to the pledge set forth in the Supplemental Arrendadora Pledge are
subject to the outcome of the Arrendadora Internacional Litigation to the extent
that, until the parties to such litigation have reached an agreement or a
judgment in connection with such litigation has been obtained and complied with,
title to such collateral will not be clearly vested in Arrendadora.
     SECTION 5.3 Compliance with Law and Other Instruments. Neither the
execution, delivery or performance by each Loan Party of the Loan Documents to
which it is a party in accordance with their respective terms, nor the
consummation of the transactions herein or therein contemplated, nor compliance
with the terms and provisions hereof or thereof, (a) will contravene such Loan
Party’s charter or by-laws (estatutos sociales) (or other equivalent
organizational documents) or (b) will contravene any Applicable Law to which
such Loan Party is subject or any judgment, decree, order or permit applicable
to such Loan Party, or (c) will conflict with or will result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any Property of such Loan Party, KCS pursuant to
the terms of any indenture, mortgage, deed of trust, agreement or other
instrument (other than those permitted or required by this Agreement, including,
without limitation, Permitted Liens) to which such Loan Party is a party or
bound or to which it may be subject, except in each case under clause (b) or (c)
where such conflict, breach, default or violation could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 5.4 Litigation and Environmental Matters. Other than the
Arrendadora Internacional Litigation, there are no actions, suits or proceedings
pending or, to the best knowledge of the Loan Parties, threatened against any
Loan Party or affecting the Property of any Loan Party before any court,
tribunal or other Governmental Authority: (a) with respect to any Loan Document,
(b) which individually or in the aggregate could reasonably be expected to

Credit Agreement 39



--------------------------------------------------------------------------------



 



have a Material Adverse Effect or (c) which seeks the revocation or
expropriation of the Concession Title. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each Loan Party (i) has not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has not become subject
to any Environmental Liability, (iii) has not received notice of any claim with
respect to any Environmental Liability or (iv) knows of no basis for any
Environmental Liability. None of the Loan Parties is in default with respect to
any Applicable Law which could reasonably be expected to have a Material Adverse
Effect.
     SECTION 5.5 Governmental Approvals. No order, permission, consent,
approval, license, authorization, registration or validation of, or notice to or
filing with, or exemption by, any Governmental Authority is required to
authorize, or is required in connection with, the execution, delivery and
performance by each Loan Party of any Loan Document to which it is a party or
the taking of any action by each Loan Party hereby or thereby contemplated, or,
if any of the foregoing are required, they have been obtained and are in full
force and effect.
     SECTION 5.6 Financial Information. (a) The audited financial statements and
the unaudited financial statements delivered in accordance with
Section 4.1(a)(viii) (the “Financial Statements”), including in each case the
related schedules and notes, fairly present the financial condition of the
Borrower and its Consolidated Subsidiaries as of the dates of such statements
and the results of their operations for the periods therein stated and have been
prepared in accordance with IFRS (with respect to the financial statements dated
December 31, 2004) and with GAAP (with respect to the financial statements for
the six months ended June 30, 2005), consistently applied throughout the periods
involved (unless and to the extent otherwise stated therein).
     (b) Except as disclosed in this Agreement or in the Financial Statements,
there are no liabilities or obligations with respect to the Borrower and its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) and the Borrower is not aware of any basis for
the assertion against it or its Subsidiaries of any liability or obligation of
any nature that is not fully disclosed in the Financial Statements which, in
either case, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
     (c) Since December 31, 2004, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.
     SECTION 5.7 Taxes, Assessments and Fees. Each Loan Party has timely filed
all tax returns and reports required to have been filed and has paid all taxes
due by it except such taxes as are being contested in good faith by appropriate
proceedings for which adequate (in the good faith judgment of such Loan Party)
reserves have been made (in accordance with GAAP) or such taxes the failure of
which to pay could not reasonably be expected to have a Material Adverse Effect.
     SECTION 5.8 Investment Company Act. None of the Loan Parties is an
“investment company” required to be registered under the Investment Company Act
of 1940, as amended.

Credit Agreement 40



--------------------------------------------------------------------------------



 



     SECTION 5.9 Accuracy of Information. All written information supplied by
the Loan Parties to the Arrangers, either Agent and/or the Lenders relating to
the Loan Parties, taken as a whole, was true and accurate in all material
respects as of the date supplied, and did not as of such date, and does not, in
each case taken as a whole, omit to state any material information necessary to
make the information therein contained, in light of the circumstances under
which such information was supplied, not misleading. It is understood that:
(a) no representation or warranty is made concerning the forecasts, estimates,
pro forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumption
on which they were based, may or may not prove to be correct.
     SECTION 5.10 Absence of Default. No Default or Event of Default has
occurred and is continuing.
     SECTION 5.11 Ranking; Recourse; Liens.(a) (a) The Obligations of each Loan
Party hereunder and under the other Loan Documents to which it is a party are
and will at all times be unconditional general obligations of such Loan Party,
and rank and will at all times rank at least pari passu in right of payment with
all its other senior unsecured Indebtedness, except for obligations accorded
preference by mandatory provisions of law. There is no Lien upon or with respect
to any of the present Property or Indebtedness of any Loan Party or its
respective Subsidiaries other than Liens permitted or required by this
Agreement, including, without limitation, Permitted Liens.
     (b) Attached as Schedule 5.1 IN is a complete and accurate list of all
Liens of each Loan Party securing Indebtedness in an amount equal to or greater
than US$5,000,000 (or its equivalent in other currencies) existing on the
Effective Date, showing as of the Effective Date the lienholder thereof, the
principal amount of the obligations secured thereby and a brief description of
the Property subject thereto.
     SECTION 5.12 Withholding Tax. As of the Effective Date, there is no tax,
levy, impost, deduction, charge or withholding imposed, levied or made by or in
Mexico or any political subdivision or taxing authority thereof or therein
either (a) on or by virtue of the execution or delivery of the Loan Documents or
(b) on any payment to be made pursuant to the Loan Documents to any Person,
except that payments of interest under this Agreement or the Notes and fees
payable hereunder and under the Fee Letters will be subject to a Mexican
withholding tax at a rate of 4.9% so long as the Payee, that is not a Mexican
Financial Institution, (i) is a foreign commercial bank or other financial
institution registered with Hacienda for purposes of Article 195(I) of the
Mexican Income Tax Law (Ley del Impuesto Sobre la Renta), the regulations
thereunder and any administrative rules issued thereunder and (ii) is a resident
for tax purposes of (or its principal place of business, if lending through a
branch or agency, is located in) a country with which Mexico has entered into a
treaty for the avoidance of double taxation. As of the Effective Date, each Loan
Party is permitted under Applicable Law, to make

Credit Agreement 41



--------------------------------------------------------------------------------



 



all payments pursuant to the Loan Documents free and clear of all Taxes imposed,
levied or made by or in Mexico or any political subdivision or taxing authority
thereof, as provided in each Loan Document, without any liability to be borne by
the payee in connection with such Mexican withholding tax to the extent that the
Loan Party making such payment has complied with its obligations in Section 3.1
of this Agreement to pay to the appropriate Mexican authorities applicable Taxes
required to be paid by such Loan Party.
     SECTION 5.13 Proper Form. The Loan Documents are (or, in the case of any
Note, will be, upon the issuance thereof in accordance herewith) in proper legal
form for the enforcement thereof in Mexico, against each Loan Party; provided
that, if any legal proceedings are brought in a court of Mexico for the
enforcement against a Loan Party, of this Agreement, the Fee Letters or any
other Loan Document, a Spanish translation of such document prepared by a
translator approved by the Mexican court would have to be approved by such court
after such Loan Party has been given the opportunity to be heard with respect to
the accuracy of the translation, and proceedings would thereafter be based on
the translated documents. To ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement, the Fee Letters or any other Loan
Document in Mexico it is not necessary that this Agreement, the Fee Letters or
any other Loan Document be filed or recorded with any Governmental Authority in
Mexico or be notarized, or that any stamp or similar tax be paid on or in
respect of this Agreement, the Fee Letters or any other Loan Document; provided
that the Arrendadora Pledges must be executed before a Mexican Public Notary and
registered as described in Section 6.11.
     SECTION 5.14 Choice of Law. In any action or proceeding involving a Loan
Party arising out of or relating to any Loan Document in any court of Mexico,
the Lenders and the Agents would be entitled to the recognition and
effectiveness of the choice of law provisions of Section 11.4.
     SECTION 5.15 Immunity. Each Loan Party is subject to suit in Mexico and
neither any Loan Party nor its Property has any right of immunity, on the
grounds of sovereignty or otherwise, from any legal action, suit or proceeding,
set-off or counterclaim, the jurisdiction of any competent court and service of
process, attachment or execution in Mexico with respect to its obligations,
liabilities, or any other matter under or arising out of or in connection with
any Loan Document, and to the extent that such Loan Party or its Property may
have or may hereafter become entitled to any such right of immunity it has
effectively waived such right under Section 11.13; provided that the Concession
Title may not be transferred to any Person without the prior consent of Mexico.
The waiver by each Loan Party described in the immediately preceding sentence is
a legal, valid and binding obligation thereof. The foregoing waiver is intended
to be effective to the fullest extent now or hereafter permitted by the
Applicable Law of any jurisdiction in which any suit, action or proceeding with
respect to any Loan Document may be commenced. The performance of the Loan
Documents by the Loan Parties constitutes private and commercial acts rather
than governmental or public acts.
     SECTION 5.16 Status of Concession. The Concession Title is in full force
and effect and no proceeding or, to the best knowledge of the Borrower,
investigation seeking the termination or revocation of the Concession Title has
been initiated pursuant to a notice sent to the Borrower.

Credit Agreement 42



--------------------------------------------------------------------------------



 



     SECTION 5.17 Property. (a) Each Loan Party has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for (i) minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and that could not reasonably be expected
to have a Material Adverse Effect and (ii) title to the locomotives covered by
the Supplemental Arrendadora Pledge, which is subject to the outcome of the
Arrendadora Internacional Litigation.
     (b) Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by it does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     (c) As of the Effective Date, each Loan Party maintains insurance with
respect to all Property material to the conduct of its business and
Schedule 5.17(c) contains an accurate description of such insurance coverage,
insured amounts and the name of each insurance company with which each such
insurance is maintained.
     SECTION 5.18 Subsidiaries. The Subsidiaries listed on Schedule 5.18 hereto
constitute the only Subsidiaries of each Loan Party as at the Effective Date.
     SECTION 5.19 Federal Regulations. No part of the proceeds of any Loan will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System. If
requested by any Lender or Agent, the Borrower will furnish to the Agents and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.
     SECTION 5.20 Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Loan Party pending or, to the
knowledge of the Loan Parties, threatened; (b) hours worked by and payment made
to employees of the Loan Parties have not been in violation of any Applicable
Law dealing with such matters; and (c) all payments due from any Loan Party on
account of employee health and welfare insurance have been paid or accrued as a
liability on the financial statements of such Loan Party.
     SECTION 5.21 Arrendadora Pledges. Subject to the conditions provided in
each of the Arrendadora Pledges, each of the Arrendadora Pledges creates a
valid, enforceable and, when the requirements set forth in Section 6.11 have
been satisfied, perfected, security interest in the collateral purported to be
covered thereby in favor of the Collateral Agent, acting on behalf and for the
benefit of the Beneficiaries; provided that the Supplemental Arrendadora Pledge
is subject to the outcome of the Arrendadora Internacional Litigation in respect
of collateral covered by the Supplemental Arrendadora Pledge to the extent that,
until the parties to such litigation have reached an agreement or a judgment in
connection with such litigation has been obtained and complied with, title to
such collateral will not be clearly vested in Arrendadora. The Liens created by
each of the Arrendadora Pledges are enforceable as security for the obligations

Credit Agreement 43



--------------------------------------------------------------------------------



 



secured thereunder in accordance with their respective terms and (with respect
to the Supplemental Arrendadora Pledge) subject to the outcome of the
Arrendadora Internacional Litigation.
     SECTION 5.22 Existing Indebtedness. Attached as Schedule 5.22 is a complete
and accurate list of all existing Indebtedness of each Loan Party in excess of
US$ 1,000,000 as of the Effective Date.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     Each of the Loan Parties covenants and agrees that, until the payment in
full of all Obligations, and so long as any Commitment is outstanding:
     SECTION 6.1 Senior Obligations. Each Loan Party shall ensure that its
obligations under this Agreement and the Notes shall at all times rank at least
pari passu in right of payment with all its other present and future direct,
indirect and unsubordinated Indebtedness of such Loan Party, except for
obligations accorded preference by mandatory provisions of law or expressly
permitted under this Agreement.
     SECTION 6.2 Reporting Requirements. The Borrower shall provide to the
Administrative Agent, in sufficient copies for distribution by the
Administrative Agent to all Lenders:
     (a) as soon as available, and in any case within 90 days of the end of each
fiscal year of the Borrower, beginning with fiscal year 2005, the consolidated
annual financial statements of the Borrower and its Consolidated Subsidiaries
audited and reported on in accordance with GAAP consistently applied (except as
otherwise discussed in the notes to such financial statements), with the opinion
thereon of internationally recognized independent public accountants, which
financial statements shall present fairly in accordance with GAAP the financial
condition of the Borrower and its Consolidated Subsidiaries as at the end of the
relevant fiscal year and the results of the operations of the Borrower and its
Consolidated Subsidiaries for such fiscal year; provided that for so long as the
Borrower files a Form 10-K with the Securities and Exchange Commission, the
furnishing by the Borrower to the Administrative Agent of such Form 10-K for
each fiscal year of the Borrower shall satisfy the Borrower’s obligation to
provide the financial statements contemplated in this clause (a);
     (b) as soon as available, and in any case within 45 days of the end of each
fiscal quarter of the Borrower, beginning with the fiscal quarter ending on
September 30, 2005, the unaudited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries in respect of such fiscal quarter
prepared in accordance with GAAP, consistently applied (except as otherwise
discussed in the notes to such financial statements), which financial statements
shall present fairly in accordance with GAAP (subject to absence of footnotes),
the financial condition of the Borrower and its Consolidated Subsidiaries as at
the end of the relevant fiscal quarter of each fiscal year and the results of
the operations of the Borrower and its Consolidated Subsidiaries for such fiscal
quarter; provided that for so long as the Borrower files a Form 10-Q with the
Securities and Exchange Commission, the furnishing by the Borrower to the

Credit Agreement 44



--------------------------------------------------------------------------------



 



Administrative Agent of such Form 10-Q for each fiscal quarter of the Borrower
shall satisfy the Borrower’s obligation to provide the financial statements
contemplated in this clause (b);
     (c) no later than March 31 of each year, updated financial projections of
the Borrower for each three-year period beginning on January 1 of each fiscal
year commencing with such projections for the period starting on January l,
2006, in the same format previously delivered to the Lenders;
     (d) concurrently with the delivery of the financial statements pursuant to
clauses (a) and (b) above, a certificate of a Responsible Officer of the
Borrower (i) certifying that, to the best of such Responsible Officer’s
knowledge, no Default then exists or, if any Default then exists, specifying the
nature and period of existence thereof and what action has been taken or is
proposed to be taken with respect thereto, and (ii) providing all information
and calculations necessary for determining compliance with the covenants
contained in Section 7.1;
     (e) copies of such other financial reports filed by any Loan Party with any
Governmental Authority (including any Mexican or other securities exchange) and
which are publicly available which the Administrative Agent (or any Lender
through the Administrative Agent) may from time to time reasonably request;
provided that the information will be furnished in Spanish unless information is
provided publicly in English;
     (f) promptly (and, in any event, within five Business Days) after a
Responsible Officer of the Borrower obtains knowledge of any Default or Event of
Default, a certificate signed by a Responsible Officer of the Borrower,
describing such Default or Event of Default and the steps that the Borrower
proposes to take in connection therewith;
     (g) promptly (and, in any event, within five Business Days) after a
Responsible Officer of the Borrower obtains knowledge thereof, notice of any
litigation, claim, investigation, arbitration or other proceeding pending or, to
such Responsible Officer’s knowledge, threatened in writing against any Loan
Party: (i) that could give rise to a Lien on any of its Properties, other than
Permitted Liens, or (ii) that could reasonably be expected to have a Material
Adverse Effect;
     (h) promptly (and, in any event, within five Business Days) after a
Responsible Officer of the Borrower obtains knowledge thereof, notice of any
other event or development that could reasonably be expected to have a Material
Adverse Effect and the actions proposed to be taken with respect thereto; and
     (i) from time to time, as soon as reasonably practicable, such other
information with respect to the Loan Parties, the Loan Documents and/or the
transactions contemplated hereby or thereby as any Lender (through the
Administrative Agent) or either Agent may reasonably request.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
nonpublic information with respect to the Borrower or its securities) (each, a
“Public Lender”).

Credit Agreement 45



--------------------------------------------------------------------------------



 



The Borrower hereby agrees that (i) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.15); (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (iv) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
     SECTION 6.3 Use of Proceeds. The Borrower shall use the proceeds of the
Loans solely for (a) the payment of all amounts outstanding under the Bridge
Loan Agreement (the amount necessary for which payment the Borrower hereby
authorizes the Administrative Agent to deduct from the proceeds of the Loans
made hereunder and to, on behalf of the Borrower, pay to each lender under the
Bridge Loan Agreement), (b) the payment of all remaining amounts outstanding
under the Existing Credit Agreement and (c) other general corporate purposes.
     SECTION 6.4 Conduct of Business and Maintenance of Existence. Each Loan
Party shall (and shall cause its respective Subsidiaries to) (a) continue to
engage in business of the same general type as now conducted by it or authorized
by its estatutos sociales or by the Concession Title and preserve, renew and
keep in full force and effect its corporate existence, subject to any merger or
consolidation permitted under Section 7.12, and (b) take all reasonable action
to obtain and maintain all rights, privileges, authorizations and franchises
necessary or desirable for the conduct of its business (including, without
limitation, the Concession Title) and comply with all contractual obligations
(including the terms of such Concession Title) binding on it or its Property
except where the failure to maintain any such rights, privileges, authorizations
or franchises or to comply with contractual obligations, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
     SECTION 6.5 Maintenance of Government Approvals. Each Loan Party shall (and
shall cause its respective Subsidiaries to) maintain in full force and effect
all material governmental licenses, consents, approvals, permits and
authorizations which may be necessary or appropriate under any Applicable Law
for the conduct of its business (including the Concession Title), for the
execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party and for the validity or enforceability against it
hereof and thereof, and take all necessary governmental and administrative
action in Mexico to make all payments to be made by it hereunder and thereunder.
The Loan Parties shall file all applications necessary for, and shall use their
best efforts to obtain, any additional authorization as soon as possible after
determination that such authorization or approval is required for any Loan Party
to perform its obligations hereunder or under the other Loan Documents,
including, but not limited to, any filings necessary to obtain payment in
Dollars in respect of any amounts owing hereunder or under the other Loan
Documents.

Credit Agreement 46



--------------------------------------------------------------------------------



 



     SECTION 6.6 Compliance with Laws and Other Instruments. Each Loan Party
shall (and shall cause its respective Subsidiaries to) comply in all material
respects with (a) all Applicable Law (including, without limitation, all
applicable Mexican railroad regulations (including the filing of documents, the
fulfillment of investment requirements and the performance of services as
required in the Concession Title and Applicable Law)) and (b) any of the terms,
covenants, conditions or provisions of any indenture, mortgage, deed of trust,
agreement or other instrument to which such Loan Party (or any Subsidiary of
such Loan Party) is a party or by which it is bound or to which it may be
subject, except, in each case, where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where failure to comply
could not reasonably be expected to have a Material Adverse Effect.
     SECTION 6.7 Maintenance of Property; Insurance. Each Loan Party shall (and
shall cause its respective Subsidiaries to) (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and maintain insurance with respect to all such
Property with financially sound, responsible and reputable insurance companies
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning and/or operating properties similar to
those owned and/or operated by such Loan Party or such Subsidiary, as the case
may be, in the same general areas in which such Loan Party or such Subsidiary
owns and/or operates its properties.
     SECTION 6.8 Maintenance of Books and Records and Inspection Rights. Each
Loan Party shall maintain books, accounts and records in accordance with GAAP.
Each Loan Party shall, and shall cause each of its respective Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior written notice, to visit and inspect its properties (at
the sole risk of the Administrative Agent or such Lender, as the case may be,
with respect to personal injuries that may occur during any such inspection), to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all during business hours of such Loan Party or such Subsidiary, as often as
reasonably requested.
     SECTION 6.9 Payment of Obligations. Each Loan Party shall (and shall cause
its Subsidiaries to) pay their obligations, including tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation, (b) such
Loan Party or any such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
     SECTION 6.10 Environmental Laws. Each Loan Party shall (and shall cause its
respective Subsidiaries to) (a) comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, consents, notifications, authorizations, registrations or permits
required by applicable Environmental Laws, and (b) conduct and complete all
investigations, studies, sampling and

Credit Agreement 47



--------------------------------------------------------------------------------



 



testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except in each case where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where failure to comply
could not reasonably be expected to have a Material Adverse Effect.
     SECTION 6.11 Filings. The Borrower shall deliver to the Administrative
Agent: (a) within 15 calendar days following the Initial Borrowing Date,
evidence satisfactory to the Administrative Agent that each of the Arrendadora
Pledges has been filed for registration with the Public Registry of Property and
Commerce (Registro Publico de Propriedad y Comercio) (the “RPPC”) of the
corporate domicile of Arrendadora, and with the Mexican Rail Registry (Registro
Ferroviario Mexicano) (the “RFM”), (b) within 15 Business Days after such filing
with the RFM, evidence satisfactory to the Administrative Agent of the final
registration of each of the Arrendadora Pledges with the RFM and (c) within 120
calendar days after such filing with the RPPC, the relevant first deed (primer
testimonio) duly recorded with the RPPC and a lien certificate from the RPPC
showing such lien as duly recorded. All fees, costs, rights, and expenses
related to the execution, filing and registration of the Arrendadora Pledges
shall be paid by the Borrower.
     SECTION 6.12 Payment of 10.25% Notes Due June 15, 2007. The Borrower shall
cause all outstanding amounts (including all related transaction fees and
expenses) with respect to its 10.25% Notes Due June 15, 2007 issued under an
Indenture dated as of June 16, 1997, among the Borrower, Grupo TFM and The Bank
of New York, as trustee (the “Note Trustee”) to be on deposit in escrow with the
Note Trustee solely for the purpose of making payment of such amounts by no
later than the date that is 91 days prior to the maturity date thereof, shall
maintain such deposit until such payment is made in full and shall make such
payment on its due date.
     SECTION 6.13 Additional Guarantors. The Borrower shall cause additional
Subsidiaries of the Borrower to accede to this Agreement as Guarantors and agree
to be bound by all such terms and conditions hereof which are applicable to the
Guarantors to the extent necessary to cause the Borrower’s Obligations to be, at
all times until their full satisfaction, Guaranteed by Subsidiaries of the
Borrower that represent, in the aggregate with the Borrower, at least 90% of the
total assets of the Borrower and its Consolidated Subsidiaries, Consolidated
EBITDA and Consolidated Net Income, in each case measured as of the close of
each fiscal quarter of the Borrower and its Consolidated Subsidiaries. In
furtherance of the foregoing undertaking, each such Guarantor shall, within
twenty Business Days after the issuance of the financial statements indicating
the obligation of an additional Subsidiary or Subsidiaries to become an
additional Guarantor(s) hereunder: (a) execute an Accession Agreement
substantially in the form of Exhibit I hereto (an “Accession Agreement”), (b) if
requested by a Lender, sign as guarantor (por avao the Note(s) of such Lender
and (c) provide to the Administrative Agent favorable opinions of New York
counsel and counsel from the jurisdiction of organization of such Guarantor as
to enforceability and due authorization, respectively, of such Guarantee, and as
to such other matters as the Administrative Agent may reasonably request.

Credit Agreement 48



--------------------------------------------------------------------------------



 



ARTICLE VII.
NEGATIVE COVENANTS
     Each of the Loan Parties covenants and agrees that, until the payment in
full of all Obligations, and so long as any Commitment is outstanding:
     SECTION 7.1 Financial Covenants. (a) Consolidated Interest Coverage Ratio.
The Consolidated Interest Coverage Ratio of the Borrower and its Consolidated
Subsidiaries as of the last day of any fiscal quarter of the Borrower shall not
be less than: (i) for each fiscal quarter ending on or before the first
anniversary of the Effective Date, 2.0:1x; (ii) for each fiscal quarter ending
after the first anniversary of the Effective Date and on or before the second
anniversary of the Effective Date, 2.25:1x; and (iii) for each fiscal quarter
thereafter, 2.5:1x.
     (b) Consolidated Fixed Charge Coverage Ratio. The Consolidated Fixed Charge
Coverage Ratio of the Borrower and its Consolidated Subsidiaries as of the last
day of any fiscal quarter shall not be less than 1.0:1x.
     (c) Consolidated Leverage Ratio. The Consolidated Leverage Ratio of the
Borrower and its Consolidated Subsidiaries, as of the last day of any fiscal
quarter of the Borrower, shall not exceed: (i) for each fiscal quarter ending on
or before the first anniversary of the Effective Date, 4.5:1x; (ii) for each
fiscal quarter ending after the first anniversary of the Effective Date and on
or before the second anniversary of the Effective Date, 4.0:1x; and (iii) for
each fiscal quarter thereafter, 3.5:1 x.
     (d) Capital Expenditures. The Capital Expenditures of the Borrower and its
Consolidated Subsidiaries shall not exceed an amount equal to US$100,000,000 for
any period of four consecutive fiscal quarters after the Effective Date;
provided that (i) such amount shall be increased to US$125,000,000 if the
Consolidated Leverage Ratio for the period of four consecutive fiscal quarters
most recently ended shall be equal to or less than 3.5:1x and (ii) no limitation
shall apply if the Consolidated Leverage Ratio for the period of four
consecutive fiscal quarters most recently ended shall be less than 3.0:1x;
provided that if, at any time thereafter, the Consolidated Leverage Ratio for
any period of four consecutive fiscal quarters shall be 3.0:1x or greater, the
foregoing limitations shall continue to be in effect.
     (e) The financial covenants set forth in this Section 7.1 shall be
calculated in Dollars and, to the extent any amounts necessary for the
calculation thereof are denominated in a currency other than Dollars, such
amounts shall be converted into Dollars based on (i) the Exchange Rate as of the
close of business on the relevant date (for balance sheet items) and (ii) the
average Exchange Rate for the relevant period (for income statement items).
     SECTION 7.2 Margin Regulations. The Borrower shall not use proceeds of the
Loans hereunder for any purpose which would result in any violation of
Regulations T, U or X of the Board of Governors of the Federal Reserve System or
to extend credit to others for any such purpose. The Borrower will not engage
in, or maintain as one of its important activities, the business of extending
credit for the purpose of purchasing or carrying any margin stock.
     SECTION 7.3 Limitation on Restricted Payments. None of the Loan Parties,
nor any of their respective Subsidiaries, will declare or make, or otherwise set
apart assets for a sinking

Credit Agreement 49



--------------------------------------------------------------------------------



 



or other analogous fund for the making of, any Restricted Payment to or for the
benefit of any Person, except:
     (a) any Restricted Payments made by a Subsidiary of the Borrower to the
Borrower or by any Subsidiary of the Borrower to a Wholly Owned Subsidiary or to
such Subsidiary’s parent corporation which is itself a Subsidiary of the
Borrower;
     (b) the declaration and payment of dividends to Grupo TFM by the Borrower
in an amount not to exceed, in any fiscal year of the Borrower, the lesser of
(i) actual administrative and other ordinary costs and expenses of Grupo TFM for
such fiscal year and (ii) US$ 1,000,000, so long as at the time of the making of
such dividend no Default shall exist or would exist after the making thereof;
and
     (c) the declaration and payment of dividends to its shareholders by the
Borrower for any fiscal year (the “Subject Year”) of the Borrower if (i) the
Consolidated Leverage Ratio, as of the end of such Subject Year and at the time
of the making of any such dividend in the year immediately following the Subject
Year, shall be equal to or less than 3.25:1x, (ii) such dividend payment is made
after the mandatory prepayment of the Loans required by Section 2.8(b) has been
made with respect to Excess Cash Flow during the Subject Year, (iii) such
mandatory prepayment in respect of Excess Cash Flow for such Subject Year has
been fully made in accordance with the terms of this Agreement, (iv) the amount
of such dividends in respect of any Subject Year shall not exceed the amount of
such mandatory prepayment in respect of Excess Cash Flow for such Subject Year
and (v) as of the time of the making of such dividend, no Default shall exist or
would exist after the making thereof.
     SECTION 7.4 Limitation on Investments. Each of the Loan Parties shall not
(nor shall any of their respective Subsidiaries) make any Investment in any
Person other than:

  (a)   Investments existing on the Effective Date and set forth on
Schedule 7.4;     (b)   Temporary Cash Investments;     (c)   stock, obligations
or securities received in satisfaction of judgments; and     (d)   Investments
in any Loan Party.

     SECTION 7.5 Optional Payments and Modifications of Certain Debt
Instruments. None of the Loan Parties shall (nor shall any of their respective
Subsidiaries) (a) make or offer to make any optional or voluntary prepayment of
any Indebtedness (other than the Loans hereunder and Indebtedness permitted
under Section 7.9(d) and (e), except pursuant to a refinancing of Indebtedness
permitted by Section 7.9(h), or (b) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any existing Indebtedness in a manner that could reasonably be
expected to be materially adverse to the Lenders hereunder (it being understood
that, except in respect of Indebtedness permitted under Section 7.9(d) and (e),
any amendment to any existing Indebtedness that purports to shorten the maturity
of any of the foregoing, shall be deemed to be materially adverse to the
Lenders).

Credit Agreement 50



--------------------------------------------------------------------------------



 



     SECTION 7.6 Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. None of the Loan Parties shall (nor shall any of their
Subsidiaries) create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to (a) pay dividends or make any other distributions permitted by
Applicable Law on any Equity Interests of such Subsidiary owned by such Loan
Party or any other Subsidiary of such Loan Party; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary of the Borrower; (c) make loans or advances to
the Borrower or any Subsidiary of the Borrower; or (d) transfer any of its
Property to the Borrower or any Subsidiary of the Borrower, except for the
following:
     (i) any such encumbrance or restriction existing on the Effective Date and
set forth on Schedule 7.6;
     (ii) any such encumbrance or restriction existing in the Senior Notes
Indentures and any extensions, refinancings, renewals or replacements thereof
permitted by Section 7.9(h); provided that the encumbrances and restrictions in
any such extensions, refinancings, renewals or replacements are no less
favorable in any material respect to the Lenders than those encumbrances or
restrictions that are then in effect and that are being extended, refinanced,
renewed or replaced;
     (iii) any such encumbrance or restriction existing with respect to any
Person or the Property of such Person acquired by such Loan Party or any of its
Subsidiaries, existing at the time of such acquisition and not incurred in
contemplation thereof, which encumbrance or restriction is not applicable to any
Person or the Property of any Person other than such Person or the Property of
such Person so acquired; or
     (iv) with respect to a Subsidiary, any such encumbrance or restriction
imposed pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the Equity Interests or Property of
such Subsidiary not prohibited by any other provision of this Agreement.
     SECTION 7.7 Limitation on Transactions with Affiliates. None of the Loan
Parties shall (nor shall any of their respective Subsidiaries) enter into, renew
or extend any transaction (including, without limitation, the purchase, sale,
lease or exchange of Property, or the rendering of any service) with any holder
(or any Affiliate of such holder) of 5.0% or more of any class of Equity
Interests of such Loan Party or with any Affiliate or Subsidiary of such Loan
Party (other than a Loan Party or Wholly Owned Subsidiary of a Loan Party),
except upon fair and reasonable terms no less favorable to such Loan Party or
such Subsidiary than could be obtained, at the time of such transaction or, if
such transaction is pursuant to a written agreement, at the time of the
execution of the agreement providing therefor, in a comparable arm’s-length
transaction with a Person that is not such a holder, Affiliate or Subsidiary;
provided that the foregoing limitations shall not prevent the Borrower from
selling its 49% equity interest in Mexrail to KCS.
     SECTION 7.8 Limitation on Liens. None of the Loan Parties shall (nor shall
any of them permit any Subsidiary to) create, incur, assume or suffer to exist
any Lien on any of its respective Property, whether now owned or hereafter
acquired, except:

Credit Agreement 51



--------------------------------------------------------------------------------



 



     (a) Liens on the Property of any Loan Party (or Subsidiary of a Loan Party)
existing on the Effective Date;
     (b) Liens granted on or after the Effective Date on any Property of a Loan
Party or any Subsidiary created in favor of the Lenders to secure the
Obligations;
     (c) Liens upon Property of any Loan Party or any Subsidiary of a Loan Party
acquired after the Effective Date; provided that (i) such Liens are created
solely for the purpose of securing Indebtedness of such Loan Party or Subsidiary
not in excess of US$10,000,000 in the aggregate (for all Loan Parties and their
Subsidiaries) at any time outstanding which is incurred to finance the cost
(including the cost of improvement, lease or construction) of the Property
subject thereto and such Liens are created prior to, at the time of or within
90 days after the later of the acquisition, the completion of construction or
the commencement of full operation or the lease of such Property, (ii) the
principal amount of the Indebtedness secured by such Lien does not exceed 100.0%
of such cost and (iii) any such Lien shall not extend to or cover any Property
other than such item of Property and any improvements on such item;
     (d) in addition to clause (c) above, Liens upon locomotives and/or railroad
cars (or any similar rolling stock) of any Loan Party or any Subsidiary of a
Loan Party acquired on or after the Effective Date; provided that (i) such Liens
are created solely for the purpose of securing Indebtedness of such Loan Party
or Subsidiary not in excess of US$25,000,000 in the aggregate (for all Loan
Parties and their Subsidiaries) at any time outstanding which is incurred to
finance the cost of the locomotives and/or railroad cars (or similar rolling
stock) subject thereto and such Liens are created prior to, at the time of or
within 90 days after the later of the acquisition of such locomotives or
railroad cars, (ii) the principal amount of the Indebtedness secured by such
Lien does not exceed 100.0% of such cost and (iii) any such Lien shall not
extend to or cover any Property other than such locomotives and/or railroad cars
(or similar rolling stock) being acquired; provided that the amount of the
Indebtedness permitted in accordance with clause (i) to be secured by Liens
created pursuant to this clause shall be increased to US$50,000,000 if the
Consolidated Leverage Ratio for the period of four consecutive fiscal quarters
most recently ended shall be equal to or less than 3.5:1x; provided, further,
that if, at any time thereafter, the Consolidated Leverage Ratio for any period
of four consecutive fiscal quarters shall exceed 3.5:1x, then the amount of the
Indebtedness permitted to be secured by Liens created pursuant to this clause
shall again be reduced to the greater of (A) US$25,000,000 or (B) the amount of
Indebtedness then secured by Liens created pursuant to this clause;
     (e) Liens on Property of any Person existing at the time such Person
becomes, or becomes a part of, a Subsidiary of a Loan Party;
     (f) any interest or title of a lessor in the Property of a Loan Party (or
Subsidiary of a Loan Party) subject to any Capitalized Lease; provided that the
aggregate Attributable Debt of such Capitalized Leases does not exceed
US$10,000,000 in the aggregate at any time outstanding;
     (g) Liens on Property (other than Property subject to the Arrendadora
Pledges) securing Indebtedness of any Loan Party or Subsidiary of a Loan Party
permitted by Section 7.9

Credit Agreement 52



--------------------------------------------------------------------------------



 



in an amount not in excess of US$5,000,000 in the aggregate (for all Loan
Parties and their Subsidiaries); and
     (h) Permitted Liens.
     SECTION 7.9 Limitation on Indebtedness. None of the Loan Parties shall (nor
shall any of them permit any Subsidiary to) create, incur, assume or suffer to
exist Indebtedness except:
     (a) Indebtedness of any Loan Party existing on the Effective Date;
     (b) Indebtedness secured by Liens permitted by Sections 7.8(c), 7.8(d) and
7.8 (e);
     (c) Capitalized Leases of any Loan Party secured by Liens permitted by
Section 7.8(f).
     (d) Indebtedness of any Loan Party or Subsidiary of a Loan Party under Swap
Agreements (excluding equity based Swap Agreements) entered into in the ordinary
course of business; provided that such Swap Agreements (i) are designed solely
to protect such Loan Party or Subsidiary against the fluctuations in (A) foreign
currency exchange rates, (B) interest rates or (C) rates in respect of fuel
purchases or other acquisitions of fuel in the ordinary course of business and
(ii) do not increase the Indebtedness of any Loan Party or any Subsidiary
outstanding at any time other than as a result of fluctuations in foreign
currency exchange rates, interest rates or rates in respect of fuel purchases or
other acquisitions of fuel or by reason of fees, indemnities and compensation
payable thereunder;
     (e) short-term Indebtedness of any Loan Party or Subsidiary of a Loan Party
for working capital purposes, including factoring or other similar arrangements
with respect to current account receivables, not to exceed US$15,000,000 in the
aggregate for all Loan Parties and Subsidiaries at any time outstanding;
     (f) unsecured Indebtedness of any Loan Party or Subsidiary of a Loan Party;
provided that (i) the Consolidated Leverage Ratio for the period of four
consecutive fiscal quarters most recently ended shall be equal to or less than
3.0:lx (taking into account the unsecured Indebtedness proposed to be incurred
in accordance with this clause (f) on a pro forma basis), (ii) no Default shall
then exist and be continuing or would exist upon the incurrence of such
Indebtedness and (iii) immediately following the incurrence of and giving effect
to such Indebtedness on a pro forma basis as of the last day of the immediately
preceding fiscal quarter, the Borrower would be in compliance with the financial
covenants set forth in Section 7.1; provided, further, that, if any Indebtedness
is incurred in full compliance with the terms of this clause, no Event of
Default shall be deemed to have occurred subsequently solely because the
Consolidated Leverage Ratio for any such subsequent period shall be in excess of
3.0:1x (but in any event not in excess of the Consolidated Leverage Ratio
permitted under Section 7.1(c));
     (g) other Indebtedness of the Borrower or any Subsidiary of the Borrower
which provides for no amortization of principal on or prior to the Final
Maturity Date and the proceeds of which are used to prepay Loans in accordance
with Section 2.8(a); and

Credit Agreement 53



--------------------------------------------------------------------------------



 



     (h) Indebtedness of the Borrower (the “New Indebtedness”) which (i) is
unsecured and incurred to refinance all or any portion of the Senior Notes,
Indebtedness permitted under clause or such unsecured New Indebtedness or
(ii) is incurred to refinance all or any portion of Indebtedness permitted under
clauses (a), (b), (c), (d), (e) and (g) above or such New Indebtedness permitted
under this clause (ii); provided that, in each case under clauses i and ii:
(A) the aggregate principal amount of the New Indebtedness shall be less than or
equal to the sum of (1) the aggregate amount of the Indebtedness (including
principal and accrued interest) being refinanced, (2) the aggregate amount of
unused commitments under the Indebtedness being refinanced, (3) prepayment fees
or premiums, consent fees and/or other costs and expenses directly related to
the Indebtedness being refinanced and (4) reasonable fees, expenses and costs
directly related to the entering into the New Indebtedness; (B) such New
Indebtedness shall have an average weighted maturity equal to or greater than
the average weighted maturity of the Indebtedness so refinanced; and (C) the
terms of the New Indebtedness following such refinancing shall in all other
material respects be no less favorable to the Lenders than such Indebtedness
prior to the refinancing thereof.
     SECTION 7.10 Limitation on Sale-Leaseback Transactions. None of the Loan
Parties shall (nor shall any of them permit any Subsidiary to) enter into any
sale-leaseback transaction involving any Property of any Loan Party or
Subsidiary of a Loan Party, whether now owned or hereafter acquired, whereby
such Loan Party or Subsidiary sells or transfers such Property and then or
thereafter leases such Property or any part thereof or any other Property which
such Loan Party or Subsidiary, as the case may be, intends to use for
substantially the same purpose or purposes as the Property sold or transferred,
except (a) to the extent that the Attributable Debt created under such
sale-leaseback transaction would be permitted pursuant to Section 7.9(c) and
(b) the Borrower or such Subsidiary applies the Net Cash Proceeds received from
any such sale (other than from a sale-leaseback of Property acquired by the
Borrower after the Effective Date which is concluded within 180 days following
the date of the acquisition of such Property) to prepay the Loans in accordance
with, and to the extent required by, Section 2.8(a).
     SECTION 7.11 Limitation on Asset Sales. None of the Loan Parties shall (nor
shall any of them permit any Subsidiary to) consummate any Asset Sale, except:
     (a) sales of obsolete, used (with material impairment of value or utility),
defunct, damaged or worn-out Property in the ordinary course of business;
     (b) sales of inventory in the ordinary course of business;
     (c) sales of current accounts receivable pursuant to factoring or similar
working capital financing arrangements permitted by Section 7.9(e);
     (d) any Asset Sale to a Loan Party;
     (e) any Asset Sale of Property as part of a sale-leaseback transaction
where all such Property was acquired by the Borrower after the Effective Date
and where such sale-leaseback transaction is concluded within 180 days following
the date of the acquisition of such Property; and

Credit Agreement 54



--------------------------------------------------------------------------------



 



     (f) any other Asset Sales if (i) the consideration received by the Loan
Party or such Subsidiary is at least equal to the fair market value of the
assets sold or disposed of; (ii) at least 70.0% of the consideration received
consists of cash or Temporary Cash Investments; and (iii) the Net Cash Proceeds
of such Asset Sale are applied in accordance with Section 2.8(a); provided that
in no event shall any Loan Party or any Subsidiary enter into any Asset Sale
with respect to future accounts receivables to be generated by it; provided,
further, that clauses i and ii shall not apply to a sale of the Borrower’s 49%
equity interest in Mexrail to KCS.
     SECTION 7.12 Consolidation. Merger and Sale of Assets. None of the Loan
Parties shall (nor shall any of them permit any Subsidiary to) consolidate with,
merge with or into, or sell, convey, transfer, lease or otherwise dispose of all
or substantially all of its Property (as an entirety or substantially an
entirety in one transaction or a series of related transactions) to, any Person
or permit any Person to merge with or into any Loan Party or any Subsidiary
except that (provided that no Default exists immediately before or would exist
immediately after any of the following):
     (a) any Subsidiary of a Loan Party may be merged or consolidated with or
into such Loan Party (provided that such Loan Party shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary of such Loan
Party (provided that the Wholly Owned Subsidiary shall be the continuing or
surviving corporation);
     (b) any Subsidiary may dispose of any or all of its Property (i) to a Loan
Party or any Wholly Owned Subsidiary of such Loan Party (upon voluntary
liquidation or otherwise) or (ii) pursuant to a disposition permitted by
Section 7.11 and in a transaction not otherwise prohibited by any provision of
this Agreement;
     (c) Arrendadora and the Borrower may merge or consolidate with or into, or
sell or transfer all or substantially all of its Property to, each other;
provided that (i) the Borrower is the entity surviving such merger or
consolidation or the entity to which such Property has been so sold or
transferred and (ii) prior to or simultaneously with such merger, consolidation,
sale or transfer: (A) to the extent deemed necessary or advisable by Mexican
counsel designated by the Administrative Agent, the Arrendadora Pledges shall
have been amended or new pledge agreements shall have been executed by the
Borrower, in each case to reasonable satisfaction of the Administrative Agent,
to reflect such merger, consolidation, sale or transfer and shall have been
filed for registration with the RPPC and the RFM, to the extent requested by
either Agent or the Majority Lenders, and (B) the Administrative Agent shall
have received favorable customary opinions from New York and Mexican counsel as
to enforceability of this Agreement, the Notes and continuance of the security
interest granted under, and to the extent provided for in, each of the
Arrendadora Pledges (or such amendments to the Arrendadora Pledges or new pledge
agreements, as the case may be), and as to creation, perfection and priority of
the pledge granted by means of the Arrendadora Pledges (or of the Arrendadora
Pledges as so amended, or the new pledge agreements, as the case may be); and
     (d) the Borrower and Grupo TFM may merge or consolidate with or into, or
sell or transfer all or substantially all of its Property to, each other;
provided that, if Grupo TFM is the entity surviving such merger or consolidation
or the entity to which such Property has been so sold or transferred, prior to
or simultaneously with such merger, consolidation, sale or transfer,

Credit Agreement 55



--------------------------------------------------------------------------------



 



Grupo TFM shall: (i) to the extent deemed necessary or advisable by New York or
Mexican counsel designated by the Administrative Agent, explicitly assume in
writing all of the obligations of the Borrower under the Loan Documents and
(ii) provide to the Administrative Agent favorable customary opinions of New
York and Mexican counsel as to enforceability of the Loan Documents (and, if
applicable, such assumption of the Borrower’s obligations by Grupo TFM) and, if
the Borrower shall then be the owner of the Property covered by the Arrendadora
Pledges, continuance of the security interest granted by means of the
Arrendadora Pledges (or of the Arrendadora Pledges as amended, or new pledge
agreements, as the case may be).
     SECTION 7.13 Lines of Business. None of the Loan Parties shall (nor shall
any of them permit any Subsidiary to) enter into any business, either directly
or through any Subsidiary, except for those businesses in which such Loan Party
or Subsidiary is engaged on the date of this Agreement or that are reasonably
related thereto.
ARTICLE VIII.
EVENTS OF DEFAULT
     SECTION 8.1 Events of Default. The following specified events shall be
“Events of Default” for the purposes of this Agreement:
     (a) (i) Any payment of any principal of the Loans shall not be made in full
when due, or (ii) the Borrower shall default for three Business Days or more in
the payment of interest on the Loans (or any amounts payable pursuant to
Section 3.1(a)) or (iii) any Loan Party shall default for ten calendar days or
more in the payment of any other amount whatsoever payable (or to be deposited)
under the Loan Documents; or
     (b) Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished at any time pursuant to or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or
     (c) Any Loan Party shall default in the observance or performance of any
covenant contained in Sections 6.1, 6.2(f), 6.3, 6.4(a), 6.12 or Article VII of
this Agreement; or
     (d) Any Loan Party shall default in the observance or performance of any
other covenant or agreement contained in any Loan Document to which it is a
party (other than as provided in clauses (a), (b) and (c), and such default
shall continue unremedied for a period of 30 days or more after written notice
to the Borrower from the Administrative Agent; or
     (e) Any Loan Party shall (i) default in any payment of principal of or
interest on any Indebtedness outstanding in an aggregate principal amount of at
least US$10,000,000 (or the equivalent thereof in another currency) (other than
the Loans and any other amounts owed under the Loan Documents), including in the
payment of any Guarantee of such Indebtedness, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur

Credit Agreement 56



--------------------------------------------------------------------------------



 



or condition exist, in each case beyond any applicable grace period or cure
period, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness, including the beneficiary
or beneficiaries of any Guarantee (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness
(or, with respect to a Guarantee, the Indebtedness that is the subject matter of
such Guarantee) to become due prior to its stated maturity; or
     (f) (i) Any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, concurso mercantil, quiebra, insolvency, reorganization
or relief of debtors, seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) in any
jurisdiction seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or any Loan Party shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Loan Party in any
jurisdiction any case, proceeding or other action of a nature referred to in
clause i above which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) to the extent applicable, remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any Loan Party in any jurisdiction any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its Property (other than a proceeding seeking the issuance of a warrant of
attachment, execution, distraint or similar process against the assets pledged
under the Supplemental Arrendadora Pledge as a result of the Arrendadora
Internacional Litigation) which results in the entry of an order for any such
relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause i , ii or iii above;
or (v) any Loan Party shall admit in writing its inability to pay its debts as
they become due; or
     (g) One or more judgments, orders, decrees, awards, settlements and/or
agreements to settle (including any relating to any arbitration), other than any
of the foregoing in connection with the Arrendadora Internacional Litigation,
shall be entered against any Loan Party in any jurisdiction involving in the
aggregate a liability (not paid or fully covered by insurance) of US$10,000,000
(or an amount in another currency equivalent thereto) or more, and shall not
have been vacated, discharged, stayed or bonded pending appeal within 90 days
from the entry thereof; or
     (h) Any Governmental Authority shall (i) condemn, nationalize, seize or
otherwise expropriate any substantial portion of the Property or the capital
stock of any Loan Party and such action is not reversed within a period of
60 days or (ii) take any action that would prevent any Loan Party from carrying
on, or would have a material adverse effect on, the rights conferred on the
Borrower under, or the material terms of, the Concession Title, including any
action that would result in the Concession Title ceasing to grant the Borrower
the rights originally provided therein or the Concession Title being terminated
or the rights originally provided therein as exclusive to the Borrower becoming
non-exclusive; or

Credit Agreement 57



--------------------------------------------------------------------------------



 



     (i) A Change of Control shall occur; or
     (j) The validity of any Loan Document shall be contested by any Loan Party
or any Governmental Authority or any Loan Party shall deny liability under any
Loan Document to which it is a party or any Loan Document shall for any reason
be terminated or become invalid, ineffective or unenforceable or any Lien
created by the Arrendadora Pledges shall (other than, with respect to Liens
under the Supplemental Arrendadora Pledge, as a result of the Arrendadora
Internacional Litigation) cease to be enforceable and of the same effect and
priority purported to be created thereby; provided that, in the case of any
contest by a Governmental Authority, such contest is not dismissed within a
period of 75 days; or
     (k) Any governmental or other authorization, consent, license, permit,
concession, approval (including any foreign exchange approval) or authorization
which is necessary or appropriate under any Applicable Law for the execution,
delivery or performance by any Loan Party of any material obligation under any
Loan Document to which it is a party or to make any Loan Document legal, valid,
enforceable and admissible in evidence shall not be obtained or shall be
withdrawn or shall cease to be in full force and effect or shall be modified in
a manner which, in each case, could reasonably be expected to have a Material
Adverse Effect; or
     (l) Any restriction or requirement not in effect on the Effective Date is
imposed, whether by legislative enactment, decree, regulation, order or
otherwise, which limits the availability or the transfer of foreign exchange by
any Loan Party in a manner that would reasonably be expected to materially
adversely affect the payment of such Loan Party’ obligations under any Loan
Document to which it is a party.
     SECTION 8.2Remedies. (a) If any Event of Default under Section 8.1 has
occurred and is continuing, automatically the Commitments shall immediately
terminate and the Loans, together with accrued interest thereon and any fees and
all other Obligations accrued hereunder, under the Notes and under all other
Loan Documents shall immediately become due and payable.
     (b) If any Event of Default other than under Section 8.1 (f) has occurred
and is continuing, the Administrative Agent shall, at the request of the
Majority Lenders, or may: (i) by notice to the Borrower, declare: (1) the
Commitments to be terminated immediately, whereupon the Commitments shall
immediately terminate, and/or (2) the principal amount of the Loans to be
forthwith due and payable, whereupon such principal amount, together with
accrued interest thereon and any fees and all other Obligations accrued
hereunder, under the Notes and under all other Loan Documents, shall become
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived; and/or
(ii) instruct the Collateral Agent in writing to exercise any and all rights
available in respect of the Arrendadora Pledges.
ARTICLE IX.
GUARANTEE
     SECTION 9.1Guarantees. (a) For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and to induce the Lenders to
enter into this Agreement, each of the Guarantors, jointly and severally, hereby
absolutely, unconditionally and

Credit Agreement 58



--------------------------------------------------------------------------------



 



irrevocably Guarantees the full and punctual payment and performance (whether at
stated maturity, upon acceleration or otherwise) of all Obligations, in each
case as primary obligor and not merely as surety and with respect to all such
Obligations howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due
(collectively, the “Guaranteed Obligations”). This is a guarantee of payment and
not merely of collection.
     (b) All Guaranteed Obligations shall be payable in the manner required for
payments by the Borrower hereunder, including: (i) the obligation to make all
such payments in Dollars or in Pesos, as applicable, free and clear of, and
without deduction for, any Taxes, and (ii) the obligation to pay interest at the
Default Rate where applicable.
     SECTION 9.2Guarantees Unconditional. The Guaranteed Obligations shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
     (a) any extension, renewal, settlement, compromise, waiver or release in
respect of any Obligation of a Loan Party under the Loan Documents and/or any
Commitment(s) under the Loan Documents, by operation of law or otherwise (other
than with respect to any such extension, renewal, settlement, compromise, waiver
or release agreed in accordance with the terms hereunder as expressly applying
to the obligations of the Guarantors under this Article IX);
     (b) any modification or amendment of or supplement to this Agreement or any
other Loan Document (other than with respect to any modification, amendment or
supplement agreed in accordance with the terms hereunder as expressly applying
to the obligations of the Guarantors under this Article IX);
     (c) any release, impairment, non-perfection or invalidity of any collateral
granted pursuant to the Loan Documents;
     (d) any change in the corporate existence, structure or ownership of the
Borrower or any other Person, or any event of the type described in
Section 8.1(f) with respect to any Person;
     (e) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, either Agent or any other Person,
whether in connection herewith or with any unrelated transactions;
     (f) any invalidity or unenforceability relating to or against any Loan
Party for any reason of any Loan Document, or any Applicable Law purporting to
prohibit the performance by any Loan Party of any of its Obligations (other than
any such invalidity or unenforceability with respect solely to the obligations
of the Guarantors under this Article IX); or
     (g) any other act or omission to act or delay of any kind by any Loan
Party, either Agent or any other Person or any other circumstance whatsoever
that might, but for the provisions of this Section 9.2, constitute a legal or
equitable discharge of the obligations of any Loan Party under the Loan
Documents.

Credit Agreement 59



--------------------------------------------------------------------------------



 



     SECTION 9.3 Discharge OW yupon Payment in Full; Reinstatement In Certain
Circumstances. The obligations of the Guarantors hereunder shall remain in full
force and effect until all of the Borrower’s Obligations under the Loan
Documents shall have been paid or otherwise performed in full and all of the
Commitments shall have terminated. If at any time any payment made under this
Agreement or any other Loan Document is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, concurso mercantil, quiebra,
reorganization, insolvency, custodianship, liquidation, receivership,
dissolution, winding up or relief of debtors or similar event of a Loan Party or
any other Person or otherwise, then the obligations of the Guarantors hereunder
with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time.
     SECTION 9.4 Waiver by the Guarantors. (a) Each of the Guarantors hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law: (i) notice of acceptance of the Guarantee provided in this
Article IX and notice of any liability to which this Guarantee may apply,
(ii) all notices that may be required by Applicable Law or otherwise to preserve
intact any rights of any Beneficiary against any Loan Party, including any
demand, presentment, protest, proof of notice of non-payment, notice of any
failure on the part of any Loan Party to perform and comply with any covenant,
agreement, term, condition or provision of any agreement and any other notice to
any other party that may be liable in respect of the Obligations Guaranteed
hereby (including any Loan Party) except any of the foregoing as may be
expressly required hereunder, (iii) any right to the enforcement, assertion or
exercise by any Beneficiary of any right, power, privilege or remedy conferred
upon such Person under the Loan Documents or otherwise, (iv) any requirement
that any Beneficiary exhaust any right, power, privilege or remedy, or exhaust
or apply any assets of the Borrower or any other Guarantor or mitigate any
damages resulting from a default, under any Loan Document, or proceed to take
any action against any collateral granted pursuant to the Loan Documents, or
against any Loan Party or any other Person under or in respect of any Loan
Document or otherwise, or protect, secure, perfect or ensure any Lien on any
collateral granted pursuant to any Loan Document (including any requirement that
any action be initiated and/or completed against the Borrower prior to any
action being initiated against any Guarantor), and (v) any requirement that
claims or liabilities be divided among Guarantors.
     (b) Each of the Guarantors expressly acknowledges that the Guarantee
provided in this Article IX is governed by the laws of the State of New York and
expressly agrees that any rights and privileges that it might otherwise have
under the laws of Mexico shall not be applicable to this Guarantee, including,
but not limited to, any benefit of orden, excusión, división, quita, novación,
espera and modificación which may be available to it under articles 2813, 2814,
2815, 2817, 2818, 2820, 2821, 2822, 2823, 2827, 2836, 2840, 2842, 2845, 2846,
2847, 2848, 2849 or any other applicable articles of the Federal Civil Code of
Mexico and the corresponding articles under the Civil Code in effect for the
Federal District of Mexico and in all other states of Mexico.
     SECTION 9.5 Subrogation. Upon any Guarantor’s making payment under this
Article IX, the payor shall be subrogated to the rights of the payee against the
Borrower with respect to such obligation; provided that such Guarantor shall not
enforce any payment by way of subrogation, indemnity, contribution or otherwise,
or exercise any other right, against the Borrower or any other Loan Party (or
otherwise benefit from any payment or other transfer

Credit Agreement 60



--------------------------------------------------------------------------------



 



arising from any such right) so long as any Obligations under the Loan Documents
remain unpaid and/or unsatisfied.
     SECTION 9.6 Stay of Acceleration. If acceleration of the time for payment
of any amounts payable under the Loan Documents is stayed due to any event
described in Section 8.1(f), then all such amounts otherwise subject to
acceleration under this Agreement shall nonetheless be payable by the Guarantors
hereunder immediately upon demand by the Administrative Agent.
ARTICLE X.
THE AGENTS
     SECTION 10.1 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent and each of the Lenders and (in its capacity as Beneficiary) the
Administrative Agent hereby irrevocably appoints BBVA Bancomer as the Collateral
Agent, in each case hereunder and under the other Loan Documents and authorizes
each Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
     SECTION 10.2 Rights as a Lender. Each Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Loan Party or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
     SECTION 10.3 Exculpatory Provisions. The Agents shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, neither Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that neither Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or Applicable Law; and

Credit Agreement 61



--------------------------------------------------------------------------------



 



     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or be liable for the failure to disclose,
any information relating to any of the Loan Parties or any of their respective
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.
     Neither Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.2 and 11.3) or (ii) in the absence of its own gross
negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by a Loan Party or a Lender.
     Neither Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     SECTION 10.4 Reliance by the Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     SECTION 10.5 Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of such Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Credit Agreement 62



--------------------------------------------------------------------------------



 



     SECTION 10.6 Resignation of an Agent. Each Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office (or a subsidiary) in the United States, or an Affiliate of any
such bank with an office (or a subsidiary) in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders or (if
the Collateral Agent, the Beneficiaries) appoint a successor Agent meeting the
qualifications set forth above; provided that if such Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Beneficiaries under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender directly, until such time as
the Majority Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.2 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.
     SECTION 10.7 Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon either Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon either Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
     SECTION 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent or a Lender.
     SECTION 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, concurso mercantil, quiebra, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan

Credit Agreement 63



--------------------------------------------------------------------------------



 



shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made the demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Beneficiaries (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Beneficiaries and their respective agents and counsel and all other amounts
due to the Beneficiaries under Sections 2.12 and 11.2) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Beneficiary to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Beneficiaries, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 11.2.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, concurso mercantil, quiebra, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     SECTION 10.10 Collateral and Guarantee Matters. The Beneficiaries
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any Property granted to or held by the Collateral Agent
under any Loan Document (i) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 11.3, if approved, authorized or ratified in writing by the Majority
Lenders.
     Upon request by the Administrative Agent or (if the Majority Lenders shall
so agree) the Borrower at any time, the Majority Lenders will confirm in writing
the Collateral Agent’s authority to release its interest in particular types or
items of Property pursuant to this Section 10.10.
ARTICLE XI.
MISCELLANEOUS
     SECTION 11.1 Financial Data. Except as otherwise provided herein, financial
data required hereby shall be prepared both as to classification of items and as
to amount in accordance with GAAP.

Credit Agreement 64



--------------------------------------------------------------------------------



 



     SECTION 11.2 Expenses; Indemnity; Damage Waiver.(a) Costs and Expenses.
Each Loan Party agrees, jointly and severally, to pay (i) all reasonable out of
pocket expenses incurred by each Agent and its respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for each Agent and all
fees, charges and disbursements, including fees and expenses with any notary
public and registry, incurred in connection with the execution, filing and
registration of the Arrendadora Pledges), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out of pocket expenses incurred by each Agent or
any Lender (including the fees, charges and disbursements of any counsel for
each Agent or any Lender), and shall pay all fees and time charges for attorneys
who may be employees of either Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.2, or
(B) in connection with the Loans made hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans.
     (b) Indemnification. Each Loan Party agrees, jointly and severally, to
indemnify each Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee and of attorneys who
may be employees of any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party (or any of their respective Related Parties) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent and the
Collateral Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents and the holding of
collateral for the benefit of the Beneficiaries under the Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds thereof, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party (or any of their respective Related Parties), and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such

Credit Agreement 65



--------------------------------------------------------------------------------



 



other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to either Agent (or any sub-agent thereof) or any
Related Party of either Agent, each Lender severally agrees to pay to such Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
ratable share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of
such Agent acting for such Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.4.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section 11.2 shall be payable not
later than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of either Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     SECTION 11.3 Amendments and Waivers, Etc. No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Majority Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.1(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) without the written consent of
such Lender;

Credit Agreement 66



--------------------------------------------------------------------------------



 



     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or (subject to clause (ii) of the second provision to this
Section 11.3) any fees or other amounts payable hereunder or under any Note, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Margin that
would result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided that only the consent of the Majority Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
     (e) change Section 2.13 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (f) change any provision of this Section, the definition of “Majority
Lenders” or “Tranche Majority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;
     (g) release any Guarantor from its Guarantee hereunder without the written
consent of each Lender; or
     (h) release all or substantially all of the Property pledged under the
Arrendadora Pledges in any transaction or series of related transactions without
the written consent of each Lender;
and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the relevant Agent in addition to the Lenders required
above, affect the rights or duties of such Agent under this Agreement or any
other Loan Document; and (ii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     SECTION 11.4 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK (NOT INCLUDING SUCH STATE’S CONFLICT OF LAWS
PROVISIONS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     SECTION 11.5 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or

Credit Agreement 67



--------------------------------------------------------------------------------



 



overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to the Borrower, Arrendadora, the Administrative Agent or the
Collateral Agent, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.5;
     (ii) if to a Guarantor that enters into an Accession Agreement, to the
address, telecopier number, electronic mail address or telephone number
specified in such Accession Agreement; and
     (iii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

Credit Agreement 68



--------------------------------------------------------------------------------



 



ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent and the Collateral Agent may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the Collateral Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
     (e) Reliance by the Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Loan Party agrees, jointly
and severally, to indemnify each Agent and each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Loan Party. All telephonic notices to and other telephonic communications
with either Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.
     SECTION 11.6 Table of Contents; Headings. The table of contents and
captions and section headings appearing herein are inserted for convenience only
and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.
     SECTION 11.7 Survival. All representations and warranties made hereunder
and in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by either Agent or any Lender or on their behalf and
notwithstanding that either Agent or any Lender may have had notice or knowledge
of any

Credit Agreement 69



--------------------------------------------------------------------------------



 



Default at the time of any Loan, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Commitment shall remain outstanding. The obligations of the
Borrower under Sections 3.1(b), 3.3, 3.4, and 11.2 and the obligations of the
Lenders under Section 11.2(c) shall survive the repayment of the Loans and the
termination of the Commitments and, in the case of any Lender that may assign
any interest in its Commitment or Loan hereunder, shall survive the making of
such assignment with respect to the assigning Lender, notwithstanding that such
assigning Lender may cease to be a “Lender” hereunder; provided that any
Lender’s obligations under Section 11.2(c) shall only apply to the extent that
the event with respect to which any indemnification is payable thereunder
occurred at the time that such Lender maintained a Loan or Commitment hereunder.
     SECTION 11.8 Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer all or any portion of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of clause (b), (ii) by
way of participation in accordance with the provisions of clause (d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than, (A) with respect to
Revolving Loans, US$5,000,000 (or the Peso Equivalent thereof) and (B) with
respect to Tranche B Loans, US$1,000,000, in each case unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated

Credit Agreement 70



--------------------------------------------------------------------------------



 



     as a single assignment for purposes of determining whether such minimum
amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (iii) any assignment of a Commitment or a Revolving Loan must be approved
by the Administrative Agent (which approval shall not be unreasonably withheld
or delayed) unless the Person that is the proposed assignee is itself a Lender
or an Affiliate of a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of US$3,500 and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.1, 3.3, 3.4 and 11.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement and the other Loan Documents,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

Credit Agreement 71



--------------------------------------------------------------------------------



 



     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Loan Party or any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agents and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.3 that affects such Participant. Subject to clause (e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.3 and 3.4 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b). To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 2.14(a) as though it were a Lender if such Participant agrees to be
subject to Section 2.14(b) as though it were a Lender.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.1 or 3.3 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     SECTION 11.9 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in

Credit Agreement 72



--------------------------------------------------------------------------------



 



an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     SECTION 11.10 Submission to Jurisdiction; Venue; Service; Waiver of Jury
Trial.
     (a) EACH OF THE PARTIES HERETO (AND ITS SUCCESSORS AND ASSIGNS) (i) AGREES
THAT ANY CLAIM, SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY OR SUCCESSOR
THERETO ARISING OUT OF OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(IN EACH CASE LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY), TO THE
JURISDICTION OF ANY COMPETENT COURT IN THE PLACE OF ITS CORPORATE DOMICILE IN
RESPECT OF ACTIONS BROUGHT AGAINST IT AS A DEFENDANT AND TO APPELLATE COURTS
THEREFROM AND EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO SUCH JURISDICTION FOR SUCH PURPOSE AND (ii) TO THE
FULLEST EXTENT PERMITTED BY LAW, (A) IRREVOCABLY WAIVES ANY OBJECTION IT MAY
HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT
IN ANY SUCH COURT, (B) IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (C) IRREVOCABLY WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH CLAIM,
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT
HAVE JURISDICTION OVER IT AND (D) IRREVOCABLY WAIVES ANY RIGHT TO WHICH IT MAY
BE ENTITLED ON ACCOUNT OF PLACE OF RESIDENCE OR DOMICILE. EACH OF THE PARTIES
HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ALL RIGHTS OF JURISDICTION IN ANY
SUCH ACTION OR PROCEEDING, WHICH IT MAY NOW OR HEREAFTER BE AFFORDED BY LAW, IN
ANY OTHER FORUM. EACH OF THE PARTIES HERETO FURTHER AGREES THAT A FINAL JUDGMENT
IN ANY SUCH SUIT, ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY MANNER PROVIDED BY LAW.
     (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY

Credit Agreement 73



--------------------------------------------------------------------------------



 



HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     (c) FOR THE PURPOSE OF PROCEEDINGS IN THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (IN
EACH CASE LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY), EACH LOAN PARTY
HEREBY IRREVOCABLY DESIGNATES AS OF THE EFFECTIVE DATE CT CORPORATION SYSTEM
(“PROCESS AGENT’) WITH OFFICES CURRENTLY LOCATED AT 111 EIGHTH AVENUE, NEW YORK,
NEW YORK 10011 AS ITS AGENT FOR SERVICE OF PROCESS. IN THE EVENT THAT SUCH AGENT
OR ANY SUCCESSOR SHALL CEASE TO BE LOCATED IN THE BOROUGH OF MANHATTAN, EACH
LOAN PARTY SHALL PROMPTLY AND IRREVOCABLY BEFORE THE RELOCATION OF SUCH AGENT
FOR SERVICE OF PROCESS, IF PRACTICABLE, OR PROMPTLY THEREAFTER DESIGNATE A
SUCCESSOR AGENT, WHICH SUCCESSOR AGENT SHALL BE LOCATED IN THE BOROUGH OF
MANHATTAN, AND NOTIFY THE ADMINISTRATIVE AGENT THEREOF, TO ACCEPT ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS OR OTHER DOCUMENTS WHICH MAY BE SERVED IN ANY
ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND FURTHER AGREES THAT SERVICE UPON
SUCH AGENT SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE UPON EACH SUCH LOAN
PARTY AND THAT FAILURE OF ANY SUCH AGENT TO GIVE ANY NOTICE OF SUCH SERVICE TO
SUCH LOAN PARTY SHALL NOT AFFECT THE VALIDITY OF SUCH SERVICE OR ANY JUDGMENT
RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON. EACH OF THE PARTIES HERETO
AGREES THAT SERVICE OF ANY AND ALL SUCH PROCESS OR OTHER DOCUMENTS ON SUCH
PERSON MAY ALSO BE EFFECTED BY REGISTERED MAIL TO ITS ADDRESS AS SET FORTH IN
SECTION 11.5 OR SCHEDULE 11.5. WITH RESPECT TO EACH LOAN PARTY, SERVICE OF ANY
AND ALL SUCH PROCESS OR OTHER DOCUMENTS TO THE PROCESS AGENT OR SUCH OTHER AGENT
FOR SERVICE OF PROCESS DESIGNATED BY SUCH LOAN PARTY IN ACCORDANCE WITH THIS
AGREEMENT SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE ONLY IF MADE IN PERSON TO
THE PROCESS AGENT OR SUCH OTHER AGENT FOR SERVICE OF PROCESS.
     SECTION 11.11 Judgment Currency. All payments made under this Agreement and
the Notes shall be made in Dollars or Pesos (to the extent required by the terms
hereof, the applicable “Agreement Currency”), as applicable, and, if for any
reason any payment made hereunder or under any Note is made in a currency (the
“Other Currency”) other than the applicable Agreement Currency, then to the
extent that the payment actually received by the relevant Beneficiary, when
converted into the applicable Agreement Currency at the Rate of Exchange (as
defined below) on the date of payment (or, if conversion on such date is not
practicable, as soon thereafter as it is practicable for such Beneficiary to
purchase the applicable Agreement Currency) falls short of the amount due under
the terms of this Agreement or any

Credit Agreement 74



--------------------------------------------------------------------------------



 



Note, the Loan Parties shall, as a separate and independent obligation of the
Loan Parties, indemnify such Beneficiary and hold such Beneficiary harmless
against the amount of such shortfall. As used in this Section 11.11, the term
“Rate of Exchange” means the rate at which the Beneficiary is able on the
relevant date to purchase the applicable Agreement Currency with the Other
Currency and shall include any premiums and costs of exchange payable in
connection with the purchase of or conversion into, the applicable Agreement
Currency.
     SECTION 11.12 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.
     SECTION 11.13 Waiver of Immunities. To the extent that any Loan Party has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its Property, such Loan Party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement and the other Loan Documents.
The foregoing waiver is intended to be effective to the fullest extent now or
hereafter permitted by Applicable Law.
     SECTION 11.14 Severability. To the fullest extent permitted by law, any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction, and the remaining portion of such provision and all
other remaining provisions hereof will be construed to render them enforceable.
     SECTION 11.15 Treatment of Certain Information; Confidentiality. Each of
the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and be required to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement with
each Person receiving the Information containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to such Agent, any Lender, or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

Credit Agreement 75



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from any Loan Party or any Subsidiary relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to either Agent or any Lender on a nonconfidential
basis prior to disclosure by such Loan Party or Subsidiary; provided that, in
the case of information received from a Loan Party or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Agents and the Lenders acknowledges that (a) the Information
may include material non-public information concerning a Loan Party or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable Law, including
Federal and state securities laws.
     SECTION 11.16 No Waiver; Remedies. No failure on the part of either Agent
or any of the Lenders to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
     SECTION 11.17 Entire Agreement. As of the Effective Date, this Agreement
and the other Loan Documents (including the Fee Letters with respect to the
matters covered thereby) constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
     SECTION 11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act’), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Credit Agreement 76



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

            TFM, S.A. DE C.V., as Borrower
      By:           Name:           Title:                 By:           Name:  
        Title:        

            ARRENDADORA TFM, S.A. DE C.V., as Guarantor
      By:           Name:           Title:                 By:           Name:  
        Title:      

Credit Agreement S-1

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:      

Credit Agreement S-2

 



--------------------------------------------------------------------------------



 



           
BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO BBVA
BANCOMER, as Collateral Agent
 
    By:           Name:           Title:      

Credit Agreement S-3

 



--------------------------------------------------------------------------------



 



            LENDERS


BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO BBVA
BANCOMER, GRAND CAYMAN BRANCH
 
          By:           Name:           Title:                 By:          
Name:           Title:           Lending Office: Grand Cayman, Cayman Islands
       
BBVA BANCOMER, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO BBVA
BANCOMER
 
    By:           Name:           Title:                 By:           Name:    
      Title:           Lending Office: Mexico City, D.F., Mexico
   

Credit Agreement S-4

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
      By:           Name:           Title:           Lending Office: Concord,
California, United States of America
        BANK OF AMERICA, N.A.,
      By:           Name:           Title:           Lending Office: Mexico
City, D.F., Mexico
 

Credit Agreement S-5

 



--------------------------------------------------------------------------------



 



            EXPORT DEVELOPMENT CANADA
      By:           Name:           Title:                 By:           Name:  
        Title:           Lending Office: Ottawa, Ontario, Canada
   

Credit Agreement S-6

 



--------------------------------------------------------------------------------



 



            KFW
      By:           Name:           Title:                 By:           Name:  
        Title:           Lending Office: Frankfurt, Germany
   

Credit Agreement S-7

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL
      By:           Name:           Title:                 By:           Name:  
        Title:           Lending Office: Chicago, Illinois, United States of
America
   

Credit Agreement S-8

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By:           Name:           Title:                 By:           Name:  
        Title:           Lending Office: New York, New York, United States of
America
   

Credit Agreement S-9

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:                 By:           Name:  
        Title:           Lending Office: New York, New York, United States of
America
   

Credit Agreement S-10

 



--------------------------------------------------------------------------------



 



            RAIFFEISEN ZENTRALBANK OSTERREICH AG
      By:           Name:           Title:                 By:           Name:  
        Title:           Lending Office: Vienna, Australia
   

Credit Agreement S-11

 



--------------------------------------------------------------------------------



 



ANNEX 1
to Credit Agreement
COMMITMENTS

                                                      TRANCHE 1 COMMITMENT  
TRANCHE 2 COMMITMENT   TRANCHE B COMMITMENT LENDERS   AMOUNT (US$)   %   AMOUNT
(US$)   %   AMOUNT (US$)   %
Bbva Bancomer, S.A. Institución de Banca Múliple, Grupo Financiero BBVA
Bancomer, Grand Cayman Branch
                                    12,050,500       15.856  
 
                                               
 
                                               
Bbva Bancomer, S.A. Institución de Banca Múliple, Grupo Financiero BBVA Bancomer
                    5,949,500       56.775                  
 
                                               
 
                                               
Bank of America, N.A.
                                    11,470,500       15.093  
 
                                               
 
                                               
Bank of America Mexico, N.A.
                    4,529,500       43.225               V  
 
                                               
 
                                               
Export Development Canada
    4,244,000       21.741                       10,756,000       14.153  
 
                                               
 
                                               
KfW
    4,244,000       21.741                       10,756,000       14.153  
 
                                               
 
                                               
Bank of Montreal
    4,244,000       21.741                       10,756,000       14.153  
 
                                               
 
                                               
Bank of Nova Scotia
    2,263,000       11.593                       6,737,000       8.864  
 
                                               
 
                                               
JPMorgan Chase Bank, N.A.
    2,263,000       11.593                       6,737,000       8.864  
 
                                               
 
                                               
Raiffeisen Zentralbank Oesterreich AG
    2,263,000       11.593                       6,737,000       8.864  
 
                                               
 
                                               
Total
    19,521,000               10,479,000               76,000,000          

Credit Agreement Anex 1-1

 